                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            Civil Case No. 3:16-cv-00695-GCM

Baronius Press Ltd.                                  )
                   Plaintiff,                        )
                                                     )
v.                                                   )           SECOND AMENDED
                                                     )         VERIFIED COMPLAINT
Saint Benedict Press LLC,                            )     AND SUPPLEMENTAL PLEADING
                   Defendant.                        )
                                                     )
                                                     )

       Plaintiff Baronius Press Ltd (“Plaintiff”), by and through undersigned counsel, hereby

alleges upon knowledge and belief as to its own acts, and upon information and belief as to all

other matters, for its second amended complaint, and supplemental pleading, against Defendant

Saint Benedict Press LLC (“Defendant”), as follows:

                                I. PRELIMINARY STATEMENT

       1.      Plaintiff Baronius Press brings this lawsuit against Defendant for multiple

violations of inter alia the U.S. Copyright Act, 17 U.S.C. § 101 et seq. (“Copyright Act”), the

Digital Millennium Copyright Act, 17 U.S.C. § 1202 et seq. (“DMCA”), and of the North

Carolina Unfair and Deceptive Trade Practices Act (N.C. Gen. Stat. § 75 - 1.1). Plaintiff alleges

sixteen (16) claims of Copyright Act violations concerning thirteen (13) copyright-protected

works in which Plaintiff either owns all copyright rights, or holds the exclusive rights to publish

such work. Plaintiff alleges three (3) claims of deceptive trade practices, misleading the public,

customers, potential customers, and the trade into believing, mistakenly, that Defendant owns or

was authorized to publish and sell Plaintiff’s intellectual property.




      Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 1 of 78
       2.         Upon information and belief, Defendant unlawfully made, advertised, distributed,

and sold thousands of copies of thirteen (13) copyright-protected literary works in which

Defendant held neither copyright rights nor publication rights.

       3.         Upon information and belief, Defendant knowingly, and with an intent to induce,

enable, facilitate, or conceal its infringement, provided, distributed, and/or imported for

distribution false copyright management information (“CMI”) in hundreds, if not thousands, of

copies of three (3) of the literary works for which Plaintiff holds copyright rights, inserting and

displaying false CMI that indicated, falsely, that Defendant held certain copyright rights or had

the right or authorization to publish those three (3) works.

       4.         Despite being made aware of its infringing actions and of the identities of the

rights holders, Defendant continued, and continues to this day with respect to certain works, to

copy, distribute, advertise, and sell Plaintiff’s intellectual property and to profit from such actions

to the detriment of Plaintiff.     Defendant’s actions continue to cause injury to Plaintiff by

impairing the exclusivity of Plaintiff’s publication of thirteen (13) works in which Plaintiff holds

rights and Defendant holds no rights. Defendant’s deceptive practices continue to harm the

public as well.

       5.         Plaintiff seeks permanent injunctive relief; an accounting and award of

Defendant’s profits; compensatory, punitive, treble, and/or statutory damages as available and

appropriate; an award of statutory damages, for each DMCA violation, in the sum of not less than

$2,500 or more than $25,000; an award of costs and attorneys’ fees; and such other and further

relief as the Court deems just and proper.

	




      Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 2 of 78
                                           II. THE PARTIES

       6.     Plaintiff Baronius Press Ltd (“Plaintiff”) is a corporation organized under the laws

of the Isle of Man, British Isles, and has a principal place of business at St. Mary’s The Parade,

Castletown, Isle of Man, IM9 1LG.

       7.     Defendant Saint Benedict Press LLC (“Defendant”) is a limited liability company

organized under the laws of the State of North Carolina, doing business as “TAN Books” and

possibly other trade names with a principal place of business at 13315 Carowinds Blvd,

Charlotte, NC, 28273-7700, and doing business throughout the state of North Carolina, including

in counties located within the Western District of North Carolina.

                                  III. JURISDICTION AND VENUE

       8.     This is a civil action seeking damages and injunctive relief for copyright

infringement under the Copyright Act of the United States, 17 U.S.C. § 101, et seq. and for

violation of the DMCA, 17 U.S.C. § 1202 et seq.

       9.     The complained of actions set out below took place in, among other places, the

Western District of North Carolina, including at Defendant’s place of business in Charlotte,

North Carolina.

       10.    This Court has subject matter jurisdiction under the copyright laws of the United

States, 17 U.S.C. § 101 et seq., under Sections 1331 and 1338 of the Judicial Code, 28 U.S.C. §§

1331, 1338(a). This Court also has jurisdiction pursuant to 28 U.S.C. § 1332, as there is diversity

between the parties and the matter in controversy exceeds, exclusive of interest and costs, the

sum of seventy-five thousand dollars.

       11.    This Court has personal jurisdiction over Defendant because, among other things,

Defendant is located and doing business in this State and judicial district, committed infringing



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 3 of 78
acts in this State and judicial district, and caused and continues to cause harm to Plaintiff in this

State and judicial district.

        12.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and (c), and/or §

1400(a) because a substantial part of the conduct which is the subject of this Second Amended

Verified Complaint occurred within the counties of the Western District of North Carolina.

           IV. FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

        Plaintiff’s Background

        13.     Plaintiff Baronius Press is a publisher of traditional Catholic books and Bibles and

was established in 2002. Plaintiff is well known for updating and republishing a number of titles

that were previously out of print for many decades. Currently, Plaintiff has published over forty-

five (45) titles. Over the past sixteen years, Plaintiff has acquired all rights in, or the exclusive

right to publish, a number of literary works and English-language translations thereof.

        Defendant’s Background

        14.     Defendant Saint Benedict Press, founded in 2008, is described by its parent

company, Good Will Publishers Inc. (“GWP”), as “our Catholic publishing arm where we

publish Catholic bibles as well as Catholic classics repackaged to appeal to a wider audience of

readers.” See Exhibit 6, true and correct printouts of the web pages at:

    http://www.goodwillpublishers.com/catholicmarketing.html (from GWP’s website),

    http://www.goodwillpublishers.com/corpandorg.html (from GWP’s website),

    https://www.saintbenedictpress.com/index.php/about-us-stbp (from one of Defendant’s websites),

    https://www.tanbooks.com/index.php/about-us/ (from one of Defendant’s websites),

    https://www.tanbooks.com/index.php/ebook-instructions/ (from one of Defendant’s websites), and

    https://www.facebook.com/pg/TANBooks/offers (from Defendant’s Facebook account).




      Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 4 of 78
                15.             Defendant publishes under several imprints, including: (a) TAN Books1, originally

founded in 1967 and acquired in 2008 by Defendant and GWP, (b) Catholic Courses, (c) Catholic

Scripture Study International, (d) Confraternity of the Precious Blood, (e) Neumann Press, and

(f) Basilica Press. Id. Defendant’s parent GWP also owns Ambassador Associates (its wholesale

division), Ambassador Services, Inc. (its wholesale marketing division), and United Memorial

Bible Services, Inc. Id. Upon information and belief, Defendant advertises, offers for sale, and

sells books through multiple websites and social media platforms, including but not limited to

www.tanbooks.com and www.saintbenedictpress.com. Defendant also offers for sale and sells

electronic versions (ebooks) of a number of works through multiple platforms such as Kindle,

Nook, Kobo, Apple, Sony, and Amazon, as shown on Defendant’s web page at

www.tanbooks.com/index.php/ebook-instructions/. See Exhibit 6. Upon information and belief,

Defendant sells thousands of books through websites, digital platforms, and through

approximately 2,000 retail outlets. Id.

                                       (The remaining portion of this page is intentionally left blank.)

                                                                       	




																																																																				
1
     Upon information and belief, the history of TAN Books and Publishers (“TAN”) includes the
following: TAN first filed for bankruptcy in or around December 1996 and went into Chapter 11; by 1998,
TAN was in a lawsuit brought by the SEC (SEC v. TAN Books and Publishers, Inc. and Thomas A.
Nelson, Case No. 98 C 5918, (N.D. Ill., filed Sept. 22, 1998) for allegedly raising $10+ million by selling
unregistered promissory notes; by 2005, TAN filed for Chapter 11 bankruptcy a second time; following its
2008 acquisition, “TAN Books and Publishers” was renamed “TAN Books” and used as a publishing
imprint through which Defendant and parent company GWP publish 600 titles and have a “retail presence
in over 2000 outlets.” See Exhibit 6.



            Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 5 of 78
             Plaintiff’s Copyright Rights as Exclusive Owner or Exclusive Licensee

                                                     TABLE 1
                                                                                        Plaintiff
           a) English-language Work                                                     Holds by      Plaintiff
                                                                            Work is
                                                           Author                        License     Owns All
Title      b) Original (foreign-language)                                  Copyright
                                                                                        Exclusive    Copyright
           underlying Work                                                 Protected
                                                                                       Publication     Rights
                                                                                         Rights
     a)   Fundamentals of Catholic Dogma             Dr. Patrick Lynch       yes                     yes (2010)
 1
     b)   Grundriss der katholischen Dogmatik        Ludwig Ott              yes       yes (2009)
 2        This Tremendous Lover                      Fr. Eugene Boylan       yes       yes (2015)    yes (2018)
     a)   The Curé d’Ars                             Dom Ernest Graf         yes                     yes (2015)
 3
     b)   Le curé d’Ars                              Abbé Francis Trochu     yes       yes (2015)
 4        Catholic Encyclopaedic Dictionary          Donald Attwater         yes       yes (2015)
     a)   Holy Abandonment                           Fr. Ailbe Luddy         yes                     yes (2015)
 5
     b)   La Saint Abandon                           Dom Vital Lehodey       no
     a)   The Priest in Union with Christ            Gerald W. Shelton       yes
 6                                                   Reginald Garrigou-
     b)   De Unione sacerdotis cum Sacerdote                                 yes       yes (2016)
                                                     Lagrange
     a)   Christian Perfection and Contemplation     Timothea Doyle           no
 7                                                   Reginald Garrigou-
     b)   Perfection chrietienne                                             yes       yes (2016)
                                                     Lagrange
     a)   Our Savior and His Love for Us             A. Bouchard              no
 8                                                   Reginald Garrigou-
     b)   Le Saveur et son amour pour nous                                   yes       yes (2016)
                                                     Lagrange
     a)   Providence                                 Dom Bede Rose            no
 9                                                   Reginald Garrigou-
     b)   La providence et la confiance en Dieu                              yes       yes (2016)
                                                     Lagrange
                                                     Patrick Cummings
     a)   Life Everlasting                                                    no
                                                     OSB
10
                                                     Reginald Garrigou-
     b)   L’altra vita e la profondità dell’anima                            yes       yes (2016)
                                                     Lagrange
     a)   Mother of the Saviour                      Fr. Bernard Kelly       yes                     yes (2015)
11        La mère du Sauveur et notre vie            Reginald Garrigou-
     b)                                                                      yes       yes (2016)
          intérieure                                 Lagrange
                                                     Burns Oates &
     a)   The Three Ways of the Spiritual Life                               yes                     yes (2016)
                                                     Washbourne
12
                                                     Reginald Garrigou-
     b)   Les trois conversions et les trois voies                           yes       yes (2016)
                                                     Lagrange
     a)   Predestination                             Dom Bede Rose            no
13                                                   Reginald Garrigou-
     b)   La prédestination des saints et la grâce                           yes       yes (2016)
                                                     Lagrange




        Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 6 of 78
       16.     Plaintiff is either the sole and exclusive owner of all copyright rights in and to the

works listed in TABLE 1 (see those listed in bold), or is the exclusive licensee of the exclusive

right to publish the work or publish any English-language translation of the work (see those listed

in italics and underlined).

       17.     The six (6) works listed in Table 1 in bold font will be referred to hereinafter

collectively as the “Six Owned Works” (including Fundamentals of Catholic Dogma, This

Tremendous Lover, The Cure d’Ars, Holy Abandonment, Mother of the Saviour, and The Three

Ways of the Spiritual Life).

       18.     The eleven (11) works listed in Table 1 for which Plaintiff holds, as the exclusive

licensee, the exclusive right to publish the works, will be referred to hereinafter collectively as

the “Eleven Exclusively Licensed Works” (including Grundriss der katholischen Dogmatik, Le

curé d’Ars, Catholic Encyclopaedic Dictionary, De Unione sacerdotis cum Sacerdote, Perfection

chrietienne, Le Saveur et son amour pour nous, La providence et la confiance en Dieu, L’altra

vita e la profondità dell’anima, La mère du Sauveur et notre vie intérieure, Les trois conversions

et les trois voies, and La prédestination des saints et la grâce).

       19.     The Six Owned Works are original works of authorship embodying copyrightable

subject matter. As the owner of all rights under copyright in the Six Owned Works, Plaintiff is

entitled to all of the exclusive rights and remedies accorded by U.S. copyright law to a copyright

owner. Upon information and belief, the Six Owned Works are not “United States works” as that

clause is used in Section 411(a) of the Copyright Act, as they were first published in countries

outside the U.S., were authored by nationals or domiciliaries of countries other than the U.S., and

were not simultaneously published in the U.S. The United States is a signatory to the Berne

Convention and, in order to comply with Article 5(2) of the Berne Convention, the Copyright

Act’s registration requirement for “United States works” (Section 411(a)) does not apply to non-



      Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 7 of 78
U.S. works. With respect to those three of the Six Owned Works that are not the subject of U.S.

Copyright Registrations (This Tremendous Lover, Mother of the Saviour, The Three Ways of the

Spiritual Life) Plaintiff hereby pleads exemption from the Section 411(a) registration requirement

as the work(s) are not “United States work(s)” subject to Section 411(a).

       20.     The Eleven Exclusively Licensed Works are original works of authorship

embodying copyrightable subject matter. Plaintiff is the exclusive licensee of the right to publish

(create, distribute and sell), in the U.S., each of the Eleven Exclusively Licensed Works in any

format, including but not limited to printed/paper copies and electronic/digital copies. As the

exclusive licensee of all publication (creation, distribution and sale) rights under copyright in the

Eleven Exclusively Licensed Works, Plaintiff is entitled to all of the exclusive rights and

remedies according by U.S. copyright law to the owner of such rights.

       21.     Upon information and belief, the Eleven Exclusively Licensed Works are not

“United States works” as that clause is used in Section 411(a) of the Copyright Act, as they were

first published in countries outside the U.S., were authored by nationals or domiciliaries of

countries other than the U.S., and were not simultaneously published in the U.S. The United

States is a signatory to the Berne Convention and, in order to comply with Article 5(2) of the

Berne Convention, the Copyright Act’s registration requirement for “United States works”

(Section 411(a)) does not apply to non-U.S. works. With respect to those nine (9) of the Eleven

Exclusively Licensed Works that are not the subjects of U.S. Copyright Registrations (Le curé

d’Ars, De Unione sacerdotis cum Sacerdote, Perfection chrietienne, Le Saveur et son amour pour

nous, La providence et la confiance en Dieu, L’altra vita e la profondità dell’anima, La mère du

Sauveur et notre vie intérieure, Les trois conversions et les trois voies, and La prédestination des

saints et la grâce), Plaintiff hereby pleads exemption from the Section 411(a) registration

requirement as the work(s) are not “United States work(s)” subject to Section 411(a).



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 8 of 78
       Defendant’s Unlawful Activities


     Title 1 – (a) Fundamentals of Catholic Dogma and (b) Grundriss der katholischen
Dogmatik

       22.       Upon information and belief, Seminary of the diocese of Eichstätt (“Seminary”) in

Germany is the owner of the copyright rights in and to the German-language underlying work

entitled Grundriss der katholischen Dogmatik, that was, upon information and belief, authored by

Ludwig Ott (a national or domiciliary of Germany) and first published in Germany in 1952

(“Grundriss”).

       23.       Upon information and belief, Grundriss was not published in the U.S. during the

30-day period following its first publication in Germany, was never in the public domain in

Germany through expiration of the term of copyright protection in that country, but was in the

public domain in the U.S. from 1952 (because it did not comply with formalities imposed at any

time by U.S. law), until its copyright was restored on January 1, 1996 under the Uruguay Round

Agreements Act (Public Law No.103-465, 108 Stat. 4809) (“URAA”).

       24.       Seminary granted exclusive controlling rights for both Grundriss and the right to

publish an English-language translation of Grundriss to the company Nova et Vetera (“Nova”)

for the remaining duration of the copyright.

       25.       In 2009, Plaintiff signed an agreement with Nova and obtained the exclusive right

to publish an English-language translation of Grundriss. Plaintiff knew that its exclusive rights

to publish the English-language version of Grundriss was valuable to its business, and efforts

were made to protect it.

       26.       Upon information and belief, the English-language translation of Grundriss titled

Fundamentals of Catholic Dogma (“Fundamentals”) was authored by Dr. Patrick Lynch (a




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 9 of 78
national and domiciliary of Ireland), edited by James Canon Bastible, D.D., and first published in

Ireland in 1955. Upon information and belief, Fundamentals was not published in the U.S.

during the 30-day period following its first publication in Ireland, was never in the public domain

in Ireland through expiration of the term of copyright protection in that country, but was in the

public domain in the U.S. from 1955, until its copyright was restored on January 1, 1996 under

the URAA.

       27.    In 2010, Plaintiff acquired from Mercier Press of Ireland all copyright rights in and

to Fundamentals. Fundamentals unfortunately is known to have several historical, theological

and substantial grammatical errors. Under the exclusive license from Nova, Plaintiff agreed not to

publish Fundamentals unless it has been revised, corrected and approved by Nova.

       28.    Plaintiff registered, on behalf of the copyright owner Seminary, the original

German work Grundriss with the U.S. Copyright Office, and received U.S. Copyright

Registration No. TX-6-484-646 dated February 21, 2014. A true and correct copy Registration

No. TX-6-484-646 is attached hereto as Exhibit 1.

       29.    Plaintiff registered Fundamentals with the U.S. Copyright Office, and received

U.S. Copyright Registration No. TX-6-484-647, which was issued on February 21, 2014. A true

and correct copy of Registration No. TX-6-484-647 is attached hereto as Exhibit 2.

       30.    Upon information and belief, Defendant began publishing Fundamentals in 1974.

       31.    Upon information and belief, Defendant stopped selling Fundamentals in 2011

when its stock of Fundamentals was exhausted.

       32.    Upon information and belief, Defendant was aware in and/or prior to 2011 that the

translation of Grundriss (Fundamentals) that Defendant had been publishing contained a number

of doctrinal, grammatical and translation errors. Upon information and belief, Defendant’s




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 10 of 78
knowledge of such errors was a reason Defendant indicated that it intended to produce a new

corrected edition.

                33.             Upon information and belief, at some point in or after 2011 Defendant began

displaying on its www.tanbooks.com website a notice to internet users and customers indicating

Defendant was currently out of stock of Fundamentals but would soon be releasing its own

newly revised and typeset edition of Fundamentals with “a corrected translation and preface by

Patrick Madrid.” Upon information and belief, Defendant advertised this revised edition as “New

HARDBOUND EDITION”, to differentiate it from the previous erroneous paperback edition that

contained errors, and began taking pre-orders. True and correct copies of screenshots of

Defendant’s advertising are attached hereto as Exhibit 5.

                34.             After learning of Defendant’s intent to publish a translation of Grundriss and/or

derivative of Fundamentals, Plaintiff contacted Defendant on or around March 22, 2013 and gave

express notice that Defendant did not have any rights to publish Fundamentals, or to create and

publish a derivative thereof, as Plaintiff held the exclusive right to publish the work. A true and

correct copy of Plaintiff’s notice of copyright infringement and demand letters to Defendant are

attached hereto collectively as Exhibit 4.

                35.             On or around April 26, 2013, Plaintiff served upon Defendant two NIEs2

concerning the two works Grundriss and Fundamentals. True and correct copies of those NIEs

																																																																				
2
     The enactment of the URAA on December 8, 1994 affected parties, such as Defendant, who relied on
exploiting (prior to December 8, 1994) a work that had been in the public domain in the United States.
Section 104A of the Copyright Act provides certain relief to such parties who, under certain
circumstances, are deemed to be “reliance parties.” Under Section 104A, a reliance party is typically a
business or individual who, relying on the then-current public domain status of a work, was using the
work before the enactment of the URAA on December 8, 1994. A reliance party may continue to exploit
the restored work in its original form for the duration of the restored copyright, or until the owner of the
restored copyright serves a Notice of Intent to Enforce Copyright (“NIE”) on the reliance party. After
such NIE, a reliance party may continue to sell already-existing copies of the work for a grace period of
12 months, but the reliance party cannot make additional copies or create new versions or derivative
works. See 17 U.S.C. § 104A.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 11 of 78
are attached hereto as Exhibit 3. Plaintiff’s understanding on April 26, 2013 was that Defendant

did not have in stock any copies of Fundamentals.

        36.       Upon receipt of Plaintiff’s April 26, 2013 NIEs, Defendant, pursuant to Section

104A of the Copyright Act, lost, forfeited and surrendered rights it may have had as a reliance

party for the works. Upon information and belief, after losing, forfeiting and surrendering any

such rights, Defendant apparently realized the potential commercial value of Fundamentals, and,

despite knowing that Plaintiff owned all copyright rights in Fundamentals and held exclusive

publishing rights for an English-language translation of Grundriss, Defendant attempted to

acquire rights to publish Fundamentals from third parties such as Mercier Press, Nova, and

Verlag Herder.

        37.       Upon information and belief, when Defendant did not succeed in acquiring the

rights, Defendant decided nevertheless to publish Fundamentals despite not having any rights or

authorization or license to do so.

        38.       Upon information and belief, Defendant changed its advertising in or around 2013

by removing language or notices identifying a new edition. The statement “New HARDBOUND

EDITION …” and the same burgundy cover picture, gave impression to customers that they were

still pre-ordering the new corrected edition. See Exhibit 5.

        39.       On or about March 17, 2014, Plaintiff discovered that Defendant was offering for

sale a hardbound edition of Fundamentals under Defendant’s own name, despite having received

written notice of Plaintiff’s exclusive U.S. rights to publish Fundamentals in the NIE sent nearly

a year earlier.

        40.       Upon information and belief, Defendant was not selling a newly typeset and

revised edition with an introduction by Patrick Madrid that Defendant had previously promoted,

but instead it had reprinted a copy of its previous edition used since 1974, with the following



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 12 of 78
change: Defendant added six (6) pages of advertising to promote Defendant’s own brands

(imprints) and products to the readers of the title. True and correct copies of Defendant’s

advertisement pages added to Fundamentals are attached hereto as Exhibit 7.

       41.     Upon information and belief, Defendant knowingly published, advertised,

distributed, and sold newly printed copies of Fundamentals with historical, theological and

substantial grammatical errors, and, in so doing, Defendant damaged the reputation and value of

Fundamentals. See Paragraph 27 above.

       42.     As of February 21, 2014, both Fundamentals and Grundriss had been registered

with the U.S. Copyright Office. Upon information and belief, since at least 2013, Defendant had

knowledge of the identities of the rights holders, i.e. Plaintiff and Seminary.

       43.     Upon information and belief, Defendant knowingly and deliberately published,

provided, and distributed Fundamentals with false copyright management information (“CMI”)

with an intent to induce, enable, facilitate, or conceal the fact that Defendant did not have any

copyright rights in Fundamentals, or any authorization to copy, advertise, distribute, and sell it in

direct violation of the DMCA. Upon information and belief, the information on the copyright

page was created digitally, using computer software, prior to Defendant printing its edition in

2014. A true and correct copy of Defendant’s copyright page from Fundamentals is attached

hereto as Exhibit 8.

       44.     Defendant has caused irreparable damage to Plaintiff, the holder of copyright

rights in and to Fundamentals, by providing false CMI and adding six (6) pages of advertising to

promote Defendant’s own brands (imprints) and products in each copy of Fundamentals.

Defendant’s false CMI and self-promoting advertising is permanently in each unauthorized copy

of Fundamentals. Every time such copy of Fundamentals is opened in the future, whether by an

individual, in a family circle, school classes, religious courses, monastery, convent and other



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 13 of 78
libraries, such false CMI and the misleading advertising (leading readers to believe that

Defendant had the right or authorization to publish, distribute, and sell the work) will be

displayed.

        45.    Upon information and belief, Defendant added the six (6) additional pages of

advertising and self-promotion deliberately to reinforce the false impression that Defendant

owned rights in and to Fundamentals. Upon information and belief, the misleading advertising

causes or is likely to cause the public, consumers, potential consumers, and the trade to believe,

mistakenly, that Defendant owns rights in the work or had authorization to publish it, which is

not the case. Plaintiff gave no such rights or authorization to Defendant to publish, revise, alter,

advertise, distribute, or sell Fundamentals.

        46.    After being notified by Plaintiff of its infringement, Defendant continued and,

upon information and belief, continues as of the filing of this Second Amended Verified

Complaint, knowingly and willfully to infringe Plaintiff’s copyright rights by advertising,

distributing, and selling in the U.S. copies of Fundamentals listing Defendant as the

publisher/rights holder without authorization. A true and correct copy of Defendant’s

advertisements is attached hereto as Exhibit 5.

        47.    Upon information and belief, Defendant knowingly distributed and sold, without

authorization, copies of Fundamentals in other countries, including but not limited to the United

Kingdom, Australia, Philippines and Canada (See Exhibit 31), despite Defendant’s own claim on

its www.tanbooks.com website that “The title is available for US Distribution only.” See Exhibit

5.3.

        48.    Upon information and belief, Defendant has been knowingly and intentionally

offering for sale, distributing, and selling thousands of copies of Fundamentals with false CMI

with an intent to induce, enable, facilitate, or conceal Defendant’s willful copyright infringement.



       Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 14 of 78
       49.     Upon information and belief, Defendant has sold 5,545 or more copies of

Fundamentals. Upon information and belief, Defendant derived and/or derives substantial

revenue or other benefits from its publication and sale of Fundamentals, thus profiting from the

unauthorized exploitation of Plaintiff’s rights at the expense of Plaintiff and the public.

       50.     Upon information and belief, Defendant communicated with members of the

public i.e. trade customers, clergy, customers and potential customers, who enquired about

Fundamentals. Upon information and belief, Defendant made statements to some of the members

of the public that were either deceptive, i.e. letting the public believe that Defendant either owned

or purchased the rights to publish Fundamentals; or false, i.e. stating that Plaintiff did not publish

Fundamentals anymore or that Fundamentals had been discontinued. (See Exhibit 32)


       Title 2 – This Tremendous Lover

       51.     In 2015, Plaintiff entered into a license agreement with Mount St. Joseph Abbey of

Ireland and obtained an exclusive license to publish the English-language work entitled This

Tremendous Lover that was, upon information and belief, authored by Dom Eugene Boylan (a

national or domiciliary of Ireland and first published in Ireland in 1946 (“This Tremendous

Lover”).

       52.     Upon information and belief, This Tremendous Lover was not published in the

U.S. during the 30-day period following its first publication in Ireland, was never in the public

domain in Ireland through expiration of the term of copyright protection in that country, but was

in the public domain in the U.S. from 1946, until its copyright was restored on January 1, 1996

under the URAA.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 15 of 78
       53.        In 2018, Plaintiff expanded its rights and purchased all copyright rights in and to

This Tremendous Lover from Mount St. Joseph Abbey. Plaintiff is the exclusive owner of the

copyright in This Tremendous Lover.

       54.        This Tremendous Lover, when first published in 1946, sold over a million copies,

upon information and belief. Upon information and belief, This Tremendous Lover is generally

regarded as one of the best books ever written on Christian spirituality and as a timeless classic

on the subject.

       55.        Upon information and belief, Defendant decided that publishing the renowned

This Tremendous Lover would be a profitable commercial activity and began publishing it in

2013 without any authorization.

       56.        Upon information and belief, in addition to having no right to publish This

Tremendous Lover, Defendant had no right to create a derivative work of This Tremendous

Lover. Plaintiff learned that Defendant, without any authorization whatsoever from owners of

the copyright and publication rights, created in or around 2013 a revised edition (derivative) of

This Tremendous Lover (“Revised Derivative Version”) with additional notes and new

introductory essays and, upon information and belief, introduced several errors into the text.

       57.        The authorized content of This Tremendous Lover contained numerous references

to other classic Christian works. Upon information and belief, in numerous places in its

unauthorized Revised Derivative Version, Defendant intentionally revised the original notes in

the format “Author + Title + Publisher + Year of Publication” notes to “Author + Title +

Defendant + Defendant’s Year of Publication” (revised portions in bold) and, in one instance

in the text, Defendant inserted a new Note promoting Defendant’s own title. Upon information

and belief, Defendant also added to This Tremendous Lover two (2) pages of advertising to

promote Defendant’s own brands (imprints) and products to readers and purchasers of the book.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 16 of 78
A true and correct copy of Defendant’s revised notes and advertisement pages in the Revised

Derivative Version is attached hereto as Exhibit 9. Upon information and belief, Defendant added

the two pages of advertising and self-promotion deliberately to reinforce the false impression that

Defendant owned rights in and to This Tremendous Lover.             Upon information and belief,

Defendant revised the “Author + Title + Publisher + Year of Publication” notes as another way to

give readers the misleading impression that Defendant had rights in (or other authorization to

publish and sell) the work. Upon information and belief, the misleading advertising and citations

cause or are likely to cause the public, consumers, potential consumers, and the trade to believe,

mistakenly, that Defendant owns rights in the works or had authorization to publish them, which

is not the case. Plaintiff gave no such rights or authorization to Defendant to publish, revise,

alter, advertise, distribute, or sell This Tremendous Lover.

       58.     Upon information and belief, in order to conceal its infringement, Defendant

inserted and displayed false CMI on the copyright page of the Revised Derivative Version, listing

itself as the copyright owner with the rights to publish This Tremendous Lover.                Upon

information and belief, such false CMI was included not only in paper copies of the Revised

Derivative Version sold in the U.S. but also in the ebook (digital) version of the Revised

Derivative Version created, advertised, distributed, and sold in the U.S. A true and correct copy

of Defendant’s copyright page from Revised Derivative Version is attached hereto as Exhibit 10.

       59.     Upon information and belief, Defendant intentionally published Revised

Derivative Version with false CMI from 2013 until today’s date despite not having the necessary

rights to do so. Upon information and belief, in its quest for profits, and in its attempt to conceal

the fact it had no rights in and to This Tremendous Lover, Defendant caused irreparable damage

to Plaintiff, the owner of all copyright rights in and to This Tremendous Lover. Upon information

and belief, every time the Revised Derivative Version is opened in the future, whether by an



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 17 of 78
individual, in a family circle, school classes, religious courses, monastery, convent and other

libraries, such false CMI and misleading advertising (leading readers to believe that Defendant

had the right or authorization to publish, distribute, and sell the work) will be displayed.

                60.             On or around August 10, 2016, Plaintiff served upon Defendant a cease and desist

letter concerning the Revised Derivative Version. A true and correct copy of that cease and desist

letter is attached hereto as Exhibit 11.

                61.             After being notified of its infringing activities (that it had published This

Tremendous Lover and/or the Revised Derivative Version in derogation of Plaintiff’s exclusive

rights), Defendant did not respond to Plaintiff but, upon information and belief, removed

references to the Revised Derivative Version from Defendant’s www.tanbooks.com website.

However, upon information and belief, Defendant continued, and continues as of the filing of this

Second Amended Verified Complaint, knowingly and willfully to infringe Plaintiff’s copyright

rights by creating, advertising, distributing, and selling copies of Revised Derivative Version in

the U.S.3 through other websites and/or platforms, including without limitation www.kobo.com.

Attached hereto as Exhibit 12 is a true and correct copy of a receipt for a purchase of Defendant’s

unauthorized version from www.kobo.com, and as Exhibit 13 true and correct copies of

www.kobo.com and www.tanbooks.com screenshots showing the work available for purchase.

                62.             Upon information and belief, Defendant derived and/or derives substantial revenue

or other benefits from its publication and sale of the Revised Derivative Version, thus profiting

from the unauthorized exploitation of Plaintiff’s rights at the expense of Plaintiff and the public.


                Title 3 – (a) The Curé d’Ars and (b) Le curé d’Ars


																																																																				
3
    Upon information and belief, Defendant has also sold unauthorized copies of the Revised Derivative
Version in other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 18 of 78
       63.    Upon information and belief, the Diocese of Nantes in France is the owner of the

copyright rights in the of the underlying French-language work entitled Le curé d’Ars that was,

upon information and belief, authored by Abbé Francis Trochu (a national and domiciliary of

France) and first published in France in 1925 (“Le curé d’Ars”).

       64.     Upon information and belief, Le curé d’Ars was not published in the U.S. during

the 30-day period following its first publication in France, was never in the public domain in

France through expiration of the term of copyright protection in that country, but was in the

public domain in the U.S. from 1925 until its copyright was restored on January 1, 1996 under

the URAA.

       65.    In 2015, Plaintiff entered into a license agreement with the Diocese of Nantes and

obtained the exclusive right to publish an English-language translation of the original Le curé

d’Ars. Also in 2015, Plaintiff purchased and acquired all copyright rights in and to the English-

language translation entitled The Curé d’Ars that was, upon information and belief, authored by

Dom Ernest Graf (a domiciliary of United Kingdom) and first published in 1927 in the United

Kingdom (“The Curé d’Ars”).

       66.    Upon information and belief, The Curé d’Ars was not published in the U.S. during

the 30-day period following its first publication in the United Kingdom in 1927, was never in the

public domain in the United Kingdom through expiration of the term of copyright protection in

that country, but was in the public domain in the U.S. from 1927 until its copyright was restored

on January 1, 1996 under the URAA.

       67.    Prior to Plaintiff’s publishing, distributing, or selling The Curé d’Ars in the U.S.,

Plaintiff registered The Curé d’Ars with the U.S. Copyright Office, receiving U.S. Copyright

Registration No. TX5-795-332 dated May 20, 2016.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 19 of 78
                68.             Upon information and belief, Defendant began publishing The Curé d’Ars in or

around 1977 in the U.S., and re-typeset its The Curé d’Ars in or around 2007. Upon information

and belief, Defendant recently added to its reprint of The Curé d’Ars at least three (3) pages of

advertising to promote Defendant’s own brands (imprints) and products to readers and purchasers

of the title. A true and correct copy of a screenshot from Amazon.com showing Defendant’s

advertisement pages4 in The Curé d’Ars, is attached hereto as Exhibit 14.

                69.             On or around August 10, 2016, Plaintiff served upon Defendant a NIE regarding

The Curé d’Ars and Le curé d’Ars. A true and correct copy of that NIE is attached hereto as

Exhibit 15.

                70.             Upon information and belief, Defendant made a calculated decision that it would

nevertheless continue to sell The Curé d’Ars after August 10, 2017. Upon information and belief,

Defendant continues, as of the filing of this Second Amended Verified Complaint, knowingly

and wilfully to infringe Plaintiff’s copyright rights by publishing and selling, without

authorization, copies of The Curé d’Ars in the U.S.5 A true and correct copy of Defendant’s

advertisements is attached hereto as Exhibit 16.

                71.             Upon information and belief, any right that Defendant possibly may have had to

publish The Curé d’Ars was limited to status as a reliance party and ended in August 2017, after

Defendant received Plaintiff’s NIE in 2016.

                72.             Upon information and belief, the copyright page of The Curé d’Ars published by

Defendant states false CMI in order to conceal Defendant’s infringement. Upon information and

belief, this false and misleading CMI was created digitally using computer software when

																																																																				
4
    Upon information and belief, the pages on the Amazon.com Look Inside preview numbered 635 and
636 are not available for viewing and are likely Defendant’s advertisements as well.
5
    Upon information and belief, Defendant has also sold unauthorized copies of The Curé d’Ars in other
countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 20 of 78
Defendant retypeset its edition of The Curé d’Ars in 2007. A true and correct copy of

Defendant’s copyright page from The Curé d’Ars is attached hereto as Exhibit 17.

       73.     Upon information and belief, in its quest for profits, Defendant caused irreparable

damage to Plaintiff (and the Diocese of Nantes). Upon information and belief, Defendant

provided false CMI in each copy of the title, whether in printed or digital form (ebook). Upon

information and belief, Defendant’s conduct is permanently displayed in each unauthorized

printed copy of the work: every time The Curé d’Ars is opened in the future, whether by an

individual, in a family circle, school classes, religious courses, monastery, convent and other

libraries, such false CMI will be displayed.

       74.     Upon information and belief, Defendant added the 3+ pages of advertising and

self-promotion deliberately to give the false impression that Defendant owned rights in The Curé

d’Ars. Upon information and belief, the misleading advertising causes or is likely to cause the

public, consumers, potential consumers, and the trade to believe, mistakenly, that Defendant

owns rights in the works or had authorization to publish them, which is not the case. Plaintiff

gave no such rights or authorization to Defendant to publish, revise, alter, advertise, distribute, or

sell The Curé d’Ars.


       Title 4 – Catholic Encyclopaedic Dictionary

       75.     Upon information and belief, the Estate of Donald Attwater in United Kingdom is

the owner of all copyright rights in and to the English-language work entitled Catholic

Encyclopaedic Dictionary that was, upon information and belief, authored by Donald Attwater (a

national and domicile of the United Kingdom) and first published in 1931 in the United Kingdom

(“Catholic Dictionary”).




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 21 of 78
       76.       Upon information and belief, Catholic Dictionary was not published in the U.S.

during the 30-day period following its first publication in the United Kingdom, has been

protected by copyright since it was first published in 1931, and was never in the public domain in

the United Kingdom through expiration of the term of copyright protection in that country.

       77.       Upon information and belief, Catholic Dictionary was registered with the U.S.

Copyright Office in 1931 (A33195) and renewed in 1958 (R227390); the second edition of

Catholic Dictionary was registered with the U.S. Copyright Office in 1949 (A30836) and

renewed in 1977 (R631053).

       78.       In 2015, Plaintiff entered into a license agreement with the Estate of Donald

Attwater and obtained the exclusive right to publish Catholic Dictionary for the remaining

duration of the copyright which continues to today’s date.

       79.       Upon information and belief, Defendant believed Catholic Dictionary was in the

public domain in the U.S. and began publishing Catholic Dictionary in the U.S. in or about 1997.

       80.       On September 13, 2016, Plaintiff served upon Defendant a cease and desist letter

concerning Catholic Dictionary. A true and correct copy of that demand letter is attached hereto

as Exhibit 18.

       81.       After being notified of its infringing activities in publishing the Catholic

Dictionary in derogation of Plaintiff’s exclusive publishing rights, Defendant did not respond to

Plaintiff but, upon information and belief, removed Catholic Dictionary from Defendant’s

www.tanbooks.com website in or around October 2016. However, upon information and belief,

Defendant continued, and continues as of the filing of this Second Amended Verified Complaint,

knowingly and willfully to infringe Plaintiff’s copyright by creating, advertising, distributing, and




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 22 of 78
selling copies of Catholic Dictionary in the U.S.6 through other websites and platforms, including

without limitation the website at www.kobo.com. Attached hereto as Exhibit 12 is a true and

correct copy of a receipt for a purchase of Defendant’s unauthorized version from

www.kobo.com, and as Exhibit 19 true and correct copies of www.kobo.com and

www.tanbooks.com screenshots showing the work available for purchase.

                82.             Upon information and belief, Defendant derived and/or derives revenue or other

benefits from its publication and sale of Catholic Dictionary, thus profiting from the

unauthorized exploitation of Plaintiff’s rights to the detriment of Plaintiff.


                Title 5 – (a) Holy Abandonment

                83.             Upon information and belief, the original work entitled La Saint Abandon was

authored by Dom Vital Lehodey and first published in 1919. The work is in the public domain in

the U.S.

                84.             In 2015, Plaintiff purchased all copyright rights in and to the English-language

translation of La Saint Abandon.                                       That translation, titled Holy Abandonment, was, upon

information and belief, authored by Fr. Ailbe Luddy (domiciliary of Ireland) of Mount Melleray

Abbey, Ireland, and first published in 1934 in Ireland (“Holy Abandonment”).

                85.             Upon information and belief, Holy Abandonment was not published in the U.S.

during the 30-day period following its first publication in Ireland, was never in the public domain

in Ireland through expiration of the term of copyright protection in that country, but was in the

public domain in the U.S. until its copyright was restored on January 1, 1996 under the URAA.

                86.             Plaintiff registered Holy Abandonment with the U.S. Copyright Office, and

received U.S. Copyright Registration No. TX-5-795-296 dated May 26, 2016.
																																																																				
6
     Upon information and belief, Defendant has also sold unauthorized copies of the Catholic Dictionary
in other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 23 of 78
                87.             Upon information and belief, Defendant began publishing Holy Abandonment in

or about 2004, but had not published it prior to December 8, 1994 and thus was not and could not

be a reliance party under the Copyright Act. On or around August 10, 2016, Plaintiff served

upon Defendant a cease and desist letter concerning Holy Abandonment. A true and correct copy

of that demand letter is attached hereto as Exhibit 20.

                88.             After being notified of its infringing activities in publishing Holy Abandonment in

derogation of Plaintiff’s exclusive publishing rights, Defendant did not respond to Plaintiff but,

upon information and belief, removed Holy Abandonment from Defendant’s www.tanbooks.com

website in or around October 2016. However, upon information and belief, Defendant continued,

and continues as of the filing of this Second Amended Verified Complaint, knowingly and

willfully to infringe Plaintiff’s copyright by creating, advertising, distributing, and selling copies

of Holy Abandonment in the U.S.7 through other websites, including without limitation

www.kobo.com. Attached hereto as Exhibit 12 is a true and correct copy of a receipt for a

purchase of Defendant’s unauthorized version from www.kobo.com, and as Exhibit 21 true and

correct copies of www.kobo.com and www.tanbooks.com screenshots showing the work

available for purchase.

                89.             Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Holy Abandonment without authorization, thus profiting

from the unauthorized exploitation of Plaintiff’s rights to the detriment of Plaintiff.


                Title 6 – (b) De Unione sacerdotis cum Sacerdote e victima

                90.             Upon information and belief, The Dominican Province, Province de France is the

owner of the copyright rights in and to the underlying work in Latin entitled De Unione
																																																																				
7
     Upon information and belief, Defendant has also sold unauthorized copies of the Holy Abandonment
in other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 24 of 78
sacerdotis cum Sacerdote e victima that was, upon information and belief, authored by Reginald

Garrigou-Lagrange (a national and domiciliary of France) and first published in 1948 in Italy

(“De Unione”).

       91.    Upon information and belief, De Unione was not published in the U.S. during the

30-day period following its first publication in Italy and was never in the public domain in Italy

through expiration of the term of copyright protection in that country. Upon information and

belief, De Unione was in the public domain in the U.S. from 1948 until its copyright was restored

on January 1, 1996 under the URAA.

       92.    In 2016, Plaintiff entered into a license agreement with The Dominican Province,

Province de France (represented by its affiliated entity Les Editions du Cerf) and obtained

exclusive rights to publish an English-language translation of De Unione (among other works,

discussed infra). (The Dominican Province, Province de France and Les Editions du Cerf will be

referred to hereinafter collectively as “Dominican Province.”) Upon information and belief, the

existing English-language translation titled The Priest in Union with Christ was authored by

Gerald W. Shelton (a national and domiciliary of United Kingdom) and first published in 1951 in

Ireland (“The Priest in Union with Christ”).

       93.    Upon information and belief, The Priest in Union with Christ was not published in

the U.S. during the 30-day period following its first publication in Ireland and was never in the

public domain in Ireland through expiration of the term of copyright protection in that country.

Upon information and belief, The Priest in Union with Christ was in the public domain in the

U.S. from 1951 until its copyright was restored on January 1, 1996 under the URAA.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 25 of 78
                94.             Upon information and belief, Defendant began publishing The Priest in Union

with Christ in or around 2002, after purportedly entering into an agreement with Dominican

Province for certain publishing rights for The Priest in Union with Christ.8

                95.             Upon information and belief, on or around September 13, 2017, Dominican

Province sent to Defendant a cease and desist letter concerning The Priest in Union with Christ

(among other works, as discussed infra). Upon information and belief, in that letter Dominican

Province proposed a resolution to Defendant to resolve Dominican Province’s grievances against

Defendant. Upon information and belief, the proposed resolution terms (referred to hereinafter as

the “Defendant/Dominican Province 2017 Mutual Release”) included the following:                             (a)

Defendant would cease publishing all works by Fr. Garrigou-Lagrange and would remove all

print and digital copies from sale; (b) Defendant would renounce all rights it may have in the

works by Fr. Garrigou-Lagrange whether as a licensee, Reliance Party or in any other form; and

(c) Dominican Province would renounce any claims it may have against Defendant. Upon

information and belief, on or around November 7, 2017, Defendant accepted in writing the terms

of the Defendant/Dominican Province 2017 Mutual Release set forth in the letter dated

September 13, 2017, and considered the matter closed.

                96.             Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed The Priest in

Union with Christ from promotion and sale on Defendant’s www.tanbooks.com website.

However, upon information and belief, Defendant continued knowingly and willfully to infringe

Plaintiff’s exclusive right to publish any English-language translation by selling copies of The

Priest in Union with Christ in the U.S. through another website: www.amazon.com. Attached

																																																																				
8
    Upon information and belief, Dominican Province has stated that this purported agreement was not
honored by Defendant.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 26 of 78
hereto as Exhibit 22 is a true and correct copy of a receipt for a purchase of Defendant’s

unauthorized version from www.amazon.com, and as Exhibit 23 a true and correct copy of a

www.amazon.com screenshot showing the work available for purchase after November 7, 2017.

       97.     Upon information and belief, Defendant derived revenue or other benefits from its

unauthorized publication and sale of The Priest in Union with Christ after November 7, 2017,

thus profiting from the unauthorized exploitation of Plaintiff’s rights to the detriment of Plaintiff.


       Title 7 – (b) Perfection chrietienne

       98.     Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled Perfection chrietienne that was, upon

information and belief, authored by Reginald Garrigou-Lagrange (a national and domiciliary of

France) and first published in 1923 in France (“Perfection chrietienne”).

       99.     Upon information and belief, Perfection chrietienne was not published in the U.S.

during the 30-day period following its first publication in France and was never in the public

domain in France through expiration of the term of copyright protection in that country. Upon

information and belief, Perfection chrietienne was in the public domain in the U.S. from 1923

until its copyright was restored on January 1, 1996 under the URAA.

       100.    In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of Perfection chrietienne.

Upon information and belief, the existing English-language translation titled Christian Perfection

and Contemplation was authored by Timothea Doyle (a national and domiciliary of U.S.) and

first published in 1937 in the U.S. (“Christian Perfection”).




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 27 of 78
                101.            Upon information and belief, Christian Perfection had been registered with the

U.S. Copyright Office (A111703) when it was published in 1937. Upon information and belief, it

was not renewed 28 year later and therefore fell into the public domain in the U.S.

                102.            Upon information and belief, Defendant began publishing Christian Perfection in

2003, having proposed to Dominican Province to pay a certain amount for limited publishing

rights for Christian Perfection, given that Dominican Province owned rights in the French-

language work Perfection chrietienne, an original work of authorship fixed in a tangible medium

of expression. Upon information and belief, Defendant and Dominican Province never

formalized an agreement concerning Christian Perfection and/or Perfection chrietienne, and

Defendant never made any payment therefor; accordingly, any right of Defendant to publish that

work or a translation never matured and never existed, upon information and belief.

                103.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Christian Perfection as one of the works at issue.

                104.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Christian

Perfection from promotion and sale on Defendant’s www.tanbooks.com website. However, upon

information and belief, Defendant continued knowingly and willfully to infringe Plaintiff’s

exclusive right (to publish any English-language translation) by publishing and selling copies of

Christian Perfection in the U.S.9 through various channels such as www.kobo.com and

www.barnesandnoble.com. Attached hereto as Exhibit 12 is a true and correct copy of a receipt

for a purchase of Defendant’s unauthorized version from www.kobo.com, and as Exhibit 24 a



																																																																				
9
     Upon information and belief, Defendant has also sold unauthorized copies of Christian Perfection in
other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 28 of 78
true and correct copy of a www.barnesandnoble.com screenshot showing Christian Perfection

available for purchase after November 7, 2017.

       105.    Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Christian Perfection without authorization after

November 7, 2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the

detriment of Plaintiff.


       Title 8 – (b) Le Saveur et son amour pour nous

       106.    Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled Le Saveur et son amour pour nous that

was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1933 in France (“Le Saveur”). Le Saveur is an

original work of authorship fixed in a tangible medium of expression.

       107.    Upon information and belief, Le Saveur was not published in the U.S. during the

30-day period following its first publication in France and was never in the public domain in

France through expiration of the term of copyright protection in that country. Upon information

and belief, Le Saveur was in the public domain in the U.S. from 1933 until its copyright was

restored on January 1, 1996 under the URAA.

       108.    In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of the Le Saveur. Upon

information and belief, the existing English-language translation titled Our Savior and His Love

for Us was authored by A. Bouchard and first published in 1951 in the U.S. (“Our Savior”).

Upon information and belief, Our Savior had been registered with the U.S. Copyright Office




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 29 of 78
(A59321) when it was published in 1951. It was not renewed 28 years later and therefore fell into

the public domain in the U.S.

                109.            Upon information and belief, Defendant began publishing Our Savior in 1998,

having made a purported agreement with Dominican Province to pay one-off fee of $300 for the

right to print only a paperback edition of Our Savior. Upon information and belief, at some point

thereafter Defendant began publishing the Our Savior in ebook (digital) format for which

Defendant did not have publishing rights.

                110.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Our Savior as one of the works at issue.

                111.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Our Savior from

promotion and sale on Defendant’s www.tanbooks.com website. However, upon information and

belief, Defendant continued knowingly and willfully to infringe Plaintiff’s exclusive right to

publish any English-language translation by publishing and selling copies of Our Savior in the

U.S.10 through various channels such as www.kobo.com and www.barnesandnoble.com.

Attached hereto as Exhibits 12 and 22 are true and correct copies of receipts for a purchase of

Defendant’s unauthorized version from www.kobo.com and www.amazon.com, and as Exhibit

25 a true and correct copy of a www.barnesandnoble.com screenshot showing the work available

for purchase.

                112.            Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Our Savior without authorization after November 7,



																																																																				
10
    Upon information and belief, Defendant has also sold unauthorized copies of Our Savior in other
countries, including but not limited to the Philippines and Canada



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 30 of 78
2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the detriment of

Plaintiff.


        Title 9 – (b) La providence et la confiance en Dieu

        113.   Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled La providence et la confiance en Dieu that

was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1932 in France (“La providence”).

        114.   Upon information and belief, La providence was not published in the U.S. during

the 30-day period following its first publication in France and was never in the public domain in

France through expiration of the term of copyright protection in that country. Upon information

and belief, La providence was in the public domain in the U.S. from 1932 until its copyright was

restored on January 1, 1996 under the URAA.

        115.   In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of La providence. Upon

information and belief, the existing English-language translation titled Providence was authored

by Dom Bede Rose (a national and domiciliary of U.S.) and first published in 1937 in the U.S.

(“Providence”).

        116.   Upon information and belief, Providence had been registered with the U.S.

Copyright Office (A103548) when it was published in 1937. It was not renewed 28 year later and

therefore fell into the public domain in the U.S.

        117.   Upon information and belief, Defendant began publishing Providence in 1998,

having made a purported agreement with Dominican Province to pay a one-time fee of $300 for

the right to print only a paperback edition of Providence. Upon information and belief, at some




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 31 of 78
point after 1998 Defendant began publishing the Providence in ebook (digital) format for which

Defendant did not have publishing rights.

                118.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Providence as one of the works at issue.

                119.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Providence from

promotion and sale on Defendant’s www.tanbooks.com website. However, upon information and

belief, Defendant continued knowingly and willfully to infringe Plaintiff’s exclusive right to

publish any English-language translation by publishing and selling copies of Providence in the

U.S.11 through various channels such as www.barnesandnoble.com and www.kobo.com.

Attached hereto as Exhibits 12 and 22 are true and correct copies of receipts for a purchase of

Defendant’s unauthorized version from www.kobo.com and www.amazon.com, and as Exhibit

26 a true and correct copy of a www.barnesandnoble.com screenshot showing the work available

for purchase after November 7, 2017.

                120.            Upon information and belief, Defendant derived and/or derives revenue or other

benefits from its publication and sale of Providence without authorization after November 7,

2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the detriment of

Plaintiff.


                Title 10 – (b) L’altra vita e la profondità dell’anima

                121.            Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in Italian entitled L’altra vita e la profondità dell’anima that


																																																																				
11
    Upon information and belief, Defendant has also sold unauthorized copies of Providence in other
countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 32 of 78
was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1947 in Italy (“L’altra vita”).

        122.    Upon information and belief, L’altra vita was not published in the U.S. during the

30-day period following its first publication in Italy and was never in the public domain in Italy

through expiration of the term of copyright protection in that country. Upon information and

belief, L’altra vita was in the public domain in the U.S. from 1947 until its copyright was

restored on January 1, 1996 under the URAA.

        123.    In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of the L’altra vita. Upon

information and belief, the existing English-language translation titled Life Everlasting was

authored by Patrick Cummins OSB (a national and domiciliary of U.S.) and first published in

1952 in the U.S. (“Life Everlasting”).

        124.    Upon information and belief, Life Everlasting had been registered with the U.S.

Copyright Office (A69951) when it was published in 1952. Upon information and belief, it was

not renewed 28 year later and therefore fell into the public domain in the U.S.

        125.    Upon information and belief, Defendant began publishing Life Everlasting in

1988.

        126.    Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Life Everlasting as one of the works at issue, given Dominican Province’s

rights in L’altra vita.

        127.    Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Life Everlasting

from promotion and sale on Defendant’s www.tanbooks.com website. However, upon

information and belief, Defendant continued knowingly and willfully to infringe Plaintiff’s



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 33 of 78
exclusive right to publish any English-language translation by publishing and selling copies of

Life Everlasting in the U.S.12 through various channels such as www.amazon.com and

www.kobo.com. Attached hereto as Exhibits 12 and 22 are true and correct copies of receipts for

a purchase of Defendant’s unauthorized version from www.kobo.com and www.amazon.com,

and as Exhibit 27 a true and correct copy of a www.amazon.com screenshot showing the work

available for purchase after November 7, 2017.

                128.            Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Life Everlasting without authorization after November

7, 2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the detriment of

Plaintiff.


                Title 11 – (a) Mother of the Saviour and (b) La mère du Sauveur et notre vie intérieure

                129.            Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled La mère du Sauveur et notre vie intérieure

that was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1947 in France (“La mère du Sauveur”).

                130.            Upon information and belief, La mère du Sauveur was not published in the U.S.

during the 30-day period following its first publication in France and was never in the public

domain in France through expiration of the term of copyright protection in that country. Upon

information and belief, La mère du Sauveur was in the public domain in the U.S. from 1947 until

its copyright was restored on January 1, 1996 under the URAA.

                131.            In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of La mère du Sauveur.
																																																																				
12
    Upon information and belief, Defendant has also sold unauthorized copies of Life Everlasting in other
countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 34 of 78
                132.            In 2015, Plaintiff purchased all copyright rights in and to the existing English-

language translation entitled Mother of the Saviour that was, upon information and belief,

authored by Fr. Bernard Kelly (a national or domiciliary of Ireland) and first published in 1949 in

Ireland (“Mother of the Saviour”).

                133.            Upon information and belief, Mother of the Saviour was not published in the U.S.

during the 30-day period following its first publication in Ireland and was never in the public

domain in Ireland through expiration of the term of copyright protection in that country. Upon

information and belief, Mother of the Saviour was in the public domain in the U.S. from 1949

until its copyright was restored on January 1, 1996 under the URAA.

                134.            Upon information and belief, Defendant began publishing Mother of the Saviour in

or around 1994.

                135.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Mother of the Saviour as one of the works at issue.

                136.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Mother of the

Saviour from promotion and sale on Defendant’s www.tanbooks.com website. However, upon

information and belief, Defendant continued knowingly and willfully to infringe Plaintiff’s

exclusive right to publish any English-language translation by publishing and selling copies of

Mother of the Saviour in the U.S.13 through various channels such as www.kobo.com and

www.barnesandnoble.com. Attached hereto as Exhibit 12 is a true and correct copy of a receipt

for a purchase of Defendant’s unauthorized version from www.kobo.com, and as Exhibit 28 a



																																																																				
13
     Upon information and belief, Defendant has also sold unauthorized copies of Mother of the Saviour
in other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 35 of 78
true and correct copy of a www.barnesandnoble.com screenshot showing the work available for

purchase after November 7, 2017.

       137.    Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Mother of the Saviour without authorization after

November 7, 2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the

detriment of Plaintiff.


        Title 12 – (a) The Three Ways of the Spiritual Life and (b) Les trois conversions et les
trois voies

       138.    Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled Les trois conversions et les trois voies that

was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1933 in France (“Les trois conversions”).

       139.    Upon information and belief, Les trois conversions was not published in the U.S.

during the 30-day period following its first publication in France and was never in the public

domain in France through expiration of the term of copyright protection in that country. Upon

information and belief, Les trois conversions was in the public domain in the U.S. from 1933

until its copyright was restored on January 1, 1996 under the URAA.

       140.    In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of the Les trois conversions.

       141.    In 2016, Plaintiff purchased all copyright rights in and to the existing English-

language translation entitled The Three Ways of the Spiritual Life that was, upon information and

belief, authored by Burns Oates & Washbourne Ltd and first published in 1938 in the United

Kingdom (“The Three Ways”).




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 36 of 78
                142.            Upon information and belief, The Three Ways was not published in the U.S. during

the 30-day period following its first publication in the United Kingdom and was never in the

public domain in the United Kingdom through expiration of the term of copyright protection in

that country. Upon information and belief, The Three Ways was in the public domain in the U.S.

from 1938 until its copyright was restored on January 1, 1996 under the URAA.

                143.            Upon information and belief, Defendant began publishing The Three Ways in or

around 1977 and, in 2002, created a derivative of The Three Ways entitled The Three

Conversions in the Spiritual Life (“The Three Conversions”).

                144.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included The Three Conversions as one of the works at issue.

                145.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed The Three

Conversions from promotion and sale on Defendant’s www.tanbooks.com website. However,

upon information and belief, Defendant continued knowingly and willfully to infringe Plaintiff’s

exclusive right to publish any English-language translation by publishing and selling copies of

The Three Conversions in the U.S.14 through various channels such as www.kobo.com. Attached

hereto as Exhibits 12 and 22 are true and correct copies of receipts for a purchase of Defendant’s

unauthorized version from www.kobo.com and www.amazon.com, and as Exhibit 29 a true and

correct copy of a www.amazon.com screenshot showing the work available for purchase after

November 7, 2017.

                146.            Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of The Three Conversions without authorization after

																																																																				
14
     Upon information and belief, Defendant has also sold unauthorized copies of The Three Conversions
in other countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 37 of 78
November 7, 2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the

detriment of Plaintiff.


       Title 13 – La prédestination des saints et la grâce

       147.    Upon information and belief, Dominican Province is the owner of the copyright

rights in and to the underlying work in French entitled La prédestination des saints et la grâce

that was, upon information and belief, authored by Reginald Garrigou-Lagrange (a national and

domiciliary of France) and first published in 1936 in France (“La prédestination”).

       148.    Upon information and belief, La prédestination was not published in the U.S.

during the 30-day period following its first publication in France and was never in the public

domain in France through expiration of the term of copyright protection in that country. Upon

information and belief, La prédestination was in the public domain in the U.S. from 1936 until its

copyright was restored on January 1, 1996 under the URAA.

       149.    In 2016, Plaintiff entered into a license agreement with Dominican Province and

obtained exclusive rights to publish an English-language translation of the La prédestination.

Upon information and belief, the existing English-language translation titled Predestination was

authored by Dom Bede Rose (a national and domiciliary of U.S.) and first published in 1939 in

the U.S. (“Predestination”).

       150.    Upon information and belief, Predestination had been registered with the U.S.

Copyright Office (A132738) when it was published in 1939. It was not renewed 28 year later and

therefore fell into the public domain in the U.S.

       151.    Upon information and belief, Defendant began publishing Predestination in or

around 1998, having made a purported agreement with Dominican Province to pay one-time fee

of $300 for the right to print only a paperback edition of Predestination. Upon information and




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 38 of 78
belief, Defendant began publishing Predestination in ebook (digital) format at some point after

1998.

                152.            Upon information and belief, the Defendant/Dominican Province 2017 Mutual

Release included Predestination as one of the works at issue.

                153.            Upon information and belief, on or soon after November 7, 2017, and pursuant to

the Defendant/Dominican Province 2017 Mutual Release, Defendant removed Predestination

from promotion and sale on Defendant’s www.tanbooks.com website. However, upon

information and belief, Defendant continued knowingly and willfully to infringe Plaintiff’s

exclusive right to publish any English-language translation by publishing and selling copies of

Predestination in the U.S.15 through various channels such as www.amazon.com,

www.kobo.com, and www.barnesandnoble.com. Attached hereto as Exhibit 12 is a true and

correct copy of a receipt for a purchase of Defendant’s unauthorized version from

www.kobo.com, and as Exhibit 30 a true and correct copy of a www.barnesandnoble.com

screenshot showing the work available for purchase after November 7, 2017.

                154.            Upon information and belief, Defendant derived and/or derives revenue or other

benefits from the publication and sale of Predestination without authorization after November 7,

2017, thus profiting from the unauthorized exploitation of Plaintiff’s rights to the detriment of

Plaintiff.

                Summary
                155.            Defendant’s above-described actions have been willful and in bad faith.

                156.            Defendant is violating Plaintiff’s intellectual property rights in a deliberate effort

to profit or otherwise benefit from the unauthorized use, distribution, publication, and sale of

																																																																				
15
    Upon information and belief, Defendant has also sold unauthorized copies of Predestination in other
countries, including but not limited to the Philippines and Canada.



           Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 39 of 78
Plaintiff’s Six Owned Works, and the Eleven Exclusively Licensed Works, in which Plaintiff has

invested significant resources in order to have exclusive rights to use, distribute, publish, and/or

sell such works.

        157.    Defendant is profiting from Plaintiff’s valuable intellectual property without

compensating Plaintiff, thus causing injury to Plaintiff. Defendant is benefiting from its use of

misleading advertising and/or false CMI in multiple publications as described above, thus

causing injury to Plaintiff and the public. If Defendant’s conduct is not enjoined, it will continue

to injure Plaintiff and the public. Plaintiff has no adequate remedy at law.


                              FIRST CLAIM FOR RELIEF FOR
                   COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                                (17 U.S.C. § 101 et seq.)

     Title 1 – (a) Fundamentals of Catholic Dogma and (b) Grundriss der katholischen
Dogmatik

        158.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        159.    Plaintiff is, and has been since 2010, the sole and exclusive owner of all copyright

rights in and to the English-language work Fundamentals, which is the subject of U.S. Copyright

Registration No. TX-6-484-647. Fundamentals is an original work of authorship fixed in a

tangible medium of expression. Plaintiff is, and has been since 2009, the exclusive licensee of

the right to publish an English-language translation of the German original work Grundriss,

which original is the subject of U.S. Copyright Registration No. TX-6-484-646. Grundriss is an

original work of authorship fixed in a tangible medium of expression.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 40 of 78
       160.    Defendant does not own or otherwise hold any valid copyright rights in

Fundamentals in the U.S. Defendant does not own or otherwise hold any valid right to publish

an English-language translation of Grundriss in the U.S.

       161.    Defendant had access to Fundamentals and to Grundriss.

       162.    Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold Fundamentals, and/or a substantially similar reproduction

thereof, in the U.S. in printed (paper) format through Defendant’s www.tanbooks.com website,

and other websites that may be identified during discovery, in violation of Section 501 of the

Copyright Act.      Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold an English-language translation of Grundriss, and/or a

substantially similar reproduction thereof, in the U.S. in printed (paper) format through

Defendant’s www.tanbooks.com website, and other websites that may be identified during

discovery, in violation of Section 501 of the Copyright Act.

       163.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

       164.    Defendant has received and/or continues to receive substantial revenue and profits

arising out of the unauthorized use and exploitation of Fundamentals and Grundriss to which

Defendant is not entitled and, as a direct and proximate result of Defendant’s acts of copyright

infringement, Plaintiff has sustained and will sustain monetary damage, loss, and injury.

       165.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. Plaintiff’s investigation of the extent of its losses and




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 41 of 78
damages is ongoing as of this filing of this complaint. At present, the amount of such damages

and profits cannot be fully ascertained by Plaintiff.

        166.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause substantial and irreparable injury. In accordance with Section 502 of the Copyright Act,

Plaintiff is entitled to injunctive relief to prevent Defendant from further copyright infringement.


                           SECOND CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 2 – This Tremendous Lover

        167.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        168.    Plaintiff is, and has been since March 1, 2018, the sole and exclusive owner of all

copyright rights in and to the English-language work This Tremendous Lover. This Tremendous

Lover is an original work of authorship fixed in a tangible medium of expression.

        169.    Defendant does not own or otherwise hold any valid copyright rights in This

Tremendous Lover in the U.S.

        170.    Defendant had access to This Tremendous Lover.

        171.    Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold This Tremendous Lover, and/or a substantially similar

reproduction thereof, in the U.S. in printed (paper) format and in electronic format (ebook)

through Defendant’s www.tanbooks.com website, and other websites that may be identified

during discovery, in violation of Section 501 of the Copyright Act.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 42 of 78
        172.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

        173.    Defendant has received and/or continues to receive substantial revenue and profits

arising out of the unauthorized use and exploitation of This Tremendous Lover to which

Defendant is not entitled and, as a direct and proximate result of Defendant’s acts of copyright

infringement, Plaintiff has sustained and will sustain monetary damage, loss, and injury.

        174.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        175.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause substantial and irreparable injury. In accordance with Section 502 of the Copyright Act,

Plaintiff is entitled to injunctive relief to prevent Defendant from further copyright infringement.


                            THIRD CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 3 – (a) The Curé d’Ars and (b) Le curé d’Ars

        176.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        177.    Plaintiff is, and has been since 2015, the sole and exclusive owner of all copyright

rights in and to the English-language work The Curé d’Ars, which is the subject of U.S.

Copyright Registration No. TX5-795-332. The Curé d’Ars is an original work of authorship



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 43 of 78
fixed in a tangible medium of expression. Plaintiff is, and has been since 2015, the exclusive

licensee of the right to publish an English-language translation of the French work Le curé d’Ars,

an original work of authorship fixed in a tangible medium of expression

          178.   Defendant does not own or otherwise hold any valid copyright rights in The Curé

d’Ars in the U.S. Defendant does not own or otherwise hold any valid right to publish an

English-language translation of Le curé d’Ars in the U.S.

          179.   Defendant had access to The Curé d’Ars and to Le curé d’Ars.

          180.   Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold The Curé d’Ars and/or a substantially similar reproduction

thereof, in the U.S. in printed (paper) format and in electronic format (ebook) through

Defendant’s www.tanbooks.com website, and other websites that may be identified during

discovery, in violation of Section 501 of the Copyright Act.

          181.   Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold an English-language translation of Le curé d’Ars, and/or a

substantially similar reproduction thereof, in the U.S. in printed (paper) format and in electronic

format (ebook) through Defendant’s www.tanbooks.com website, and other websites that may be

identified during discovery, in violation of Section 501 of the Copyright Act.

          182.   Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

          183.   Defendant has received and/or continues to receive substantial revenue and profits

arising out of its unauthorized use and exploitation of The Curé d’Ars and to Le curé d’Ars to

which Defendant is not entitled and, as a direct and proximate result of Defendant’s acts of

copyright infringement, Plaintiff has sustained and will sustain monetary damage, loss, and

injury.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 44 of 78
        184.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        185.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause substantial and irreparable injury. In accordance with Section 502 of the Copyright Act,

Plaintiff is entitled to injunctive relief to prevent Defendant from further copyright infringement.


                           FOURTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 4 – Catholic Encyclopaedic Dictionary

        186.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        187.    Plaintiff is, and has been since 2015, the sole and exclusive licensee of the

exclusive right to publish the English-language work Catholic Dictionary, which is the subject of

U.S. Copyright Registration Nos. A33195 and R227390, A30836 and R631053.                    Catholic

Dictionary is an original work of authorship fixed in a tangible medium of expression.

        188.    Defendant does not own or otherwise hold any valid right to publish Catholic

Dictionary in the U.S.

        189.    Defendant had access to Catholic Dictionary.

        190.    Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold Catholic Dictionary and/or a substantially similar



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 45 of 78
reproduction thereof, in the U.S. in printed (paper) format and in electronic format (ebook)

through Defendant’s www.tanbooks.com website, and other websites that may be identified

during discovery, in violation of Section 501 of the Copyright Act.

        191.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

        192.    Defendant has received revenue and profits arising out of the use and exploitation

of Catholic Dictionary to which Defendant is not entitled and, as a direct and proximate result of

Defendant’s acts of copyright infringement, Plaintiff has sustained and will sustain monetary

damage, loss, and injury.

        193.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        194.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                             FIFTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 5 – (a) Holy Abandonment

        195.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 46 of 78
       196.    Plaintiff is, and has been since 2015, the sole and exclusive owner of all copyright

rights in and to the English-language work Holy Abandonment, which is the subject of U.S.

Copyright Registration No. TX-5-795-296. Holy Abandonment is an original work of authorship

fixed in a tangible medium of expression.

       197.    Defendant does not own or otherwise hold any valid copyright rights in Holy

Abandonment in the U.S.

       198.    Defendant had access to Holy Abandonment.

       199.    Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold Holy Abandonment, and/or a substantially similar

reproduction thereof, in the U.S. in printed (paper) format and in electronic format (ebook) on

Defendant’s www.tanbooks.com website, and other websites that may be identified during

discovery, in violation of Section 501 of the Copyright Act.

       200.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

       201.    Defendant has received revenue and profits arising out of the use and exploitation

of Holy Abandonment to which Defendant is not entitled and, as a direct and proximate result of

Defendant’s acts of copyright infringement, Plaintiff has sustained and will sustain monetary

damage, loss, and injury.

       202.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 47 of 78
        203.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                             SIXTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 6 – (b) De Unione sacerdotis cum Sacerdote e victima

        204.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        205.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive right to publish an English-language translation of the Latin work De Unione, an

original work of authorship fixed in a tangible medium of expression. De Unione was first

published outside the U.S., in a country that is a signatory to the Berne Convention, and was not

published simultaneously in the U.S.; thus, De Unione is not a “United States work” under the

Copyright Act and is exempt from the registration requirement in Section 411 of the Copyright

Act.

        206.    Defendant does not own or otherwise hold any valid right to publish an English-

language translation of De Unione in the U.S.

        207.    Defendant had access to De Unione and/or an English-language version thereof.

        208.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English translation of De Unione and/or a substantially similar reproduction thereof, in the U.S.




       Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 48 of 78
in printed (paper) format on the www.amazon.com website, and other websites that may be

identified during discovery, in violation of Section 501 of the Copyright Act.

        209.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

        210.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of De Unione to which Defendant is not entitled and, as a

direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained

and will sustain monetary damage, loss, and injury.

        211.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        212.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                           SEVENTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 7 – (b) Perfection chrietienne

        213.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 49 of 78
       214.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive right to publish an English-language translation of the French work Perfection

chrietienne, an original work of authorship fixed in a tangible medium of expression. Perfection

chrietienne was first published outside the U.S., in a country that is a signatory to the Berne

Convention, and was not published simultaneously in the U.S.; thus, Perfection chrietienne is not

a “United States work” under the Copyright Act and is exempt from the registration requirement

in Section 411 of the Copyright Act.

       215.    Defendant does not own or otherwise hold any valid right to publish an English-

language translation of Perfection chrietienne in the U.S.

       216.    Defendant had access to Perfection chrietienne and/or an English-language

translation thereof.

       217.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of Perfection chrietienne and/or a substantially similar reproduction

thereof, in the U.S. in electronic format (ebook) on the www.barnesandnoble.com and

www.kobo.com websites, and other websites that may be identified during discovery, in violation

of Section 501 of the Copyright Act.

       218.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

       219.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of Perfection chrietienne to which Defendant is not entitled

and, as a direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has

sustained and will sustain monetary damage, loss, and injury.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 50 of 78
        220.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        221.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                         EIGHTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

Title 8 – (b) Le Saveur et son amour pour nous

        222.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        223.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive, valid, and enforceable right to publish an English-language translation of the French

original work Le Saveur, an original work of authorship fixed in a tangible medium of

expression. Le Saveur was first published outside the U.S., in a country that is a signatory to the

Berne Convention, and was not published simultaneously in the U.S.; thus, Le Saveur is not a

“United States work” under the Copyright Act and is exempt from the registration requirement in

Section 411 of the Copyright Act.

        224.    Defendant does not own or otherwise hold any valid right or other current

permission to publish an English-language translation of Le Saveur in the U.S.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 51 of 78
       225.    Defendant had access to Le Saveur and/or an English-language version thereof.

       226.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of Le Saveur and/or a substantially similar reproduction thereof, in

the U.S. in printed (paper) format and/or in electronic format (ebook) on the www.amazon.com,

www.barnesandnoble.com, and www.kobo.com websites, and other websites that may be

identified during discovery, in violation of Section 501 of the Copyright Act.

       227.    Defendant’s aforesaid acts of infringement were willful, intentional, and in

reckless disregard of the rights of Plaintiff.

       228.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of Le Saveur to which Defendant is not entitled and, as a

direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained

and will sustain monetary damage, loss, and injury.

       229.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

       230.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 52 of 78
                            NINTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 9 – (b) La providence et la confiance en Dieu

        231.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        232.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive, valid, and enforceable right to publish an English-language translation of the French

original work La providence, an original work of authorship fixed in a tangible medium of

expression. La providence was first published outside the U.S., in a country that is a signatory to

the Berne Convention, and was not published simultaneously in the U.S.; thus, La providence is

not a “United States work” under the Copyright Act and is exempt from the registration

requirement in Section 411 of the Copyright Act.

        233.    Defendant does not own or otherwise hold any valid right or other current

permission to publish an English-language translation of La providence in the U.S.

        234.    Defendant had access to La providence and/or an English-language version

thereof.

        235.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of La providence and/or a substantially similar reproduction thereof,

in the U.S. in printed (paper) format and in electronic format (ebook) on www.amazon.com and

www.kobo.com websites, and other websites that may be identified during discovery, in violation

of Section 501 of the Copyright Act.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 53 of 78
        236.    Defendant’s acts of infringement were willful, intentional, and in reckless

disregard of the rights of Plaintiff.

        237.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of La providence to which Defendant is not entitled and, as a

direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained

and will sustain monetary damage, loss, and injury.

        238.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        239.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                            TENTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 10 – (b) L’altra vita e la profondità dell’anima

        240.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        241.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive, valid, and enforceable right to publish an English-language translation of the Italian

original work L’altra vita, an original work of authorship fixed in a tangible medium of



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 54 of 78
expression. L’altra vita was first published outside the U.S., in a country that is a signatory to the

Berne Convention, and was not published simultaneously in the U.S.; thus, L’altra vita is not a

“United States work” under the Copyright Act and is exempt from the registration requirement in

Section 411 of the Copyright Act.

       242.    Defendant does not own or otherwise hold any valid right or other current

permission to publish an English-language translation of L’altra vita in the U.S.

       243.    Defendant had access to L’altra vita and/or an English-language version thereof.

       244.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of L’altra vita and/or a substantially similar reproduction thereof, in

the U.S. in printed (paper) format and in electronic format (ebook) on www.amazon.com and

www.kobo.com websites, and other websites that may be identified during discovery, in violation

of Section 501 of the Copyright Act.

       245.    Defendant’s acts of infringement were willful, intentional, and in reckless

disregard of the rights of Plaintiff.

       246.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of L’altra vita to which Defendant is not entitled and, as a

direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained

and will sustain monetary damage, loss, and injury.

       247.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 55 of 78
        248.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                          ELEVENTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 11 – (a) Mother of the Saviour and (b) La mère du Sauveur et notre vie intérieure

        249.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        250.    Plaintiff is, and has been since 2015, the sole and exclusive owner of all copyright

rights in and to the English-language work Mother of the Saviour. Mother of the Saviour is an

original work of authorship fixed in a tangible medium of expression. Plaintiff is, and has been

since 2016, the exclusive licensee of the right to publish an English-language translation of the

French original work La mère du Sauveur, an original work of authorship fixed in a tangible

medium of expression.

        251.    Defendant does not own or otherwise hold any valid copyright rights in Mother of

the Saviour in the U.S. Defendant does not own or otherwise hold any valid right to publish an

English-language translation of La mère du Sauveur in the U.S.

        252.    Mother of the Saviour was first published outside the U.S., in a country that is a

signatory to the Berne Convention, and was not published simultaneously in the U.S.; thus,

Mother of the Saviour is not a “United States work” under the Copyright Act and is exempt from

the registration requirement in Section 411 of the Copyright Act.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 56 of 78
       253.    La mère du Sauveur was first published outside the U.S., in a country that is a

signatory to the Berne Convention, and was not published simultaneously in the U.S.; thus, La

mère du Sauveur is not a “United States work” under the Copyright Act and is exempt from the

registration requirement in Section 411 of the Copyright Act.

       254.    Defendant had access to Mother of the Saviour and to La mère du Sauveur.

       255.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold

Mother of the Saviour and/or a substantially similar reproduction thereof, in the U.S. in electronic

format (ebook) on www.barnesandnoble.com and www.kobo.com websites, and other websites

that may be identified during discovery, in violation of Section 501 of the Copyright Act.

       256.    Without Plaintiff’s authorization, Defendant copied, published, displayed,

advertised, distributed, and/or sold an English-language translation of La mère du Sauveur,

and/or a substantially similar reproduction thereof, in the U.S. in electronic format (ebook) on

www.barnesandnoble.com and www.kobo.com websites, and other websites that may be

identified during discovery, in violation of Section 501 of the Copyright Act.

       257.    Defendant’s acts of infringement were willful, intentional, and in reckless

disregard of the rights of Plaintiff.

       258.    Defendant has received revenue and profits arising out of the use and exploitation

of Mother of the Saviour and to La mère du Sauveur to which Defendant is not entitled and, as a

direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained

and will sustain monetary damage, loss, and injury.

       259.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 57 of 78
result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        260.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement


                          TWELFTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

       Title 12 – (a) The Three Ways of the Spiritual Life
      and (b) Les trois conversions et les trois voies

        261.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        262.    Plaintiff is, and has been since 2016, the sole and exclusive owner of all copyright

rights in and to the English-language work The Three Ways. The Three Ways is an original work

of authorship fixed in a tangible medium of expression. Plaintiff is, and has been since 2016, the

exclusive licensee of the right to publish an English-language translation of the French original

work Les trois conversions. Les trois conversions is an original work of authorship fixed in a

tangible medium of expression.

        263.    Defendant does not own or otherwise hold any valid copyright rights in The Three

Ways in the U.S. Defendant does not own or otherwise hold any valid right to publish an

English-language translation of Les trois conversions in the U.S.

        264.    The Three Ways was first published outside the U.S., in a country that is a

signatory to the Berne Convention, and was not published simultaneously in the U.S.; thus, The




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 58 of 78
Three Ways is not a “United States work” under the Copyright Act and is exempt from the

registration requirement in Section 411 of the Copyright Act.

       265.    Les trois conversions was first published outside the U.S., in a country that is a

signatory to the Berne Convention, and was not published simultaneously in the U.S.; thus, Les

trois conversions is not a “United States work” under the Copyright Act and is exempt from the

registration requirement in Section 411 of the Copyright Act.

       266.    Defendant had access to The Three Ways and to Les trois conversions.

       267.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold

The Three Ways and/or a substantially similar reproduction thereof, in the U.S. in printed (paper)

format and in electronic format (ebook) on www.amazon.com, www.barnesandnoble.com and

www.kobo.com websites, and other websites that may be identified during discovery, in violation

of Section 501 of the Copyright Act.

       268.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of Les trois conversions, and/or a substantially similar reproduction

thereof, in the U.S. in printed (paper) format and in electronic format (ebook) on

www.amazon.com, www.barnesandnoble.com and www.kobo.com websites, and other websites

that may be identified during discovery, in violation of Section 501 of the Copyright Act.

       269.    Defendant’s acts of infringement were willful, intentional, and in reckless

disregard of the rights of Plaintiff.

       270.    Defendant has received revenue and profits arising out of the use and exploitation

of The Three Ways and to Les trois conversions to which Defendant is not entitled and, as a direct




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 59 of 78
and proximate result of Defendant’s acts of copyright infringement, Plaintiff has sustained and

will sustain monetary damage, loss, and injury.

        271.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

        272.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue

to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                         THIRTEENTH CLAIM FOR RELIEF FOR
                  COPYRIGHT INFRINGEMENT UNDER FEDERAL LAW
                               (17 U.S.C. § 101 et seq.)

        Title 13 – La prédestination

        273.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        274.    Plaintiff is, and has been since 2016, the sole and exclusive licensee of the

exclusive right to publish an English-language translation of the French original work La

prédestination, an original work of authorship fixed in a tangible medium of expression. La

prédestination was first published outside the U.S., in a country that is a signatory to the Berne

Convention, and was not published simultaneously in the U.S.; thus, La prédestination is not a

“United States work” under the Copyright Act and is exempt from the registration requirement in

Section 411 of the Copyright Act.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 60 of 78
       275.    Defendant does not own or otherwise hold any valid right to publish an English-

language translation of La prédestination in the U.S.

       276.    Defendant had access to La prédestination and/or an English-language translation

thereof.

       277.    Without Plaintiff’s authorization, and in violation of Plaintiff’s exclusive

publication rights, Defendant copied, published, displayed, advertised, distributed, and/or sold an

English-language translation of La prédestination and/or a substantially similar reproduction

thereof, in the U.S. in electronic format (ebook) on www.barnesandnoble.com and

www.kobo.com websites website, and other websites that may be identified during discovery, in

violation of Section 501 of the Copyright Act.

       278.    Defendant’s acts of infringement were willful, intentional, and in reckless

disregard of the rights of Plaintiff.

       279.    Defendant has received revenue and profits arising out of the use and exploitation

of an English-language translation of La prédestination to which Defendant is not entitled and, as

a direct and proximate result of Defendant’s acts of copyright infringement, Plaintiff has

sustained and will sustain monetary damage, loss, and injury.

       280.    As a result of Defendant’s acts of infringement alleged herein and in accordance

with Section 504(b) of the Copyright Act, Plaintiff is entitled to recover from Defendant the

damages Plaintiff has sustained and will sustain, and any profits obtained by Defendant as a

result of or attributable to the infringement. At present, the amount of such damages and profits

cannot be fully ascertained by Plaintiff.

       281.    The infringement of Plaintiff’s copyright rights by Defendant has caused

irreparable injury to Plaintiff, and, unless enjoined by this Court, such infringement will continue




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 61 of 78
to cause irreparable injury. In accordance with Section 502 of the Copyright Act, Plaintiff is

entitled to injunctive relief to prevent Defendant from further copyright infringement.


                       FOURTEENTH CLAIM FOR RELIEF FOR
           VIOLATIONS OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                            (17 U.S.C. § 1202 et seq.)

        Title 1 – Fundamentals of Catholic Dogma

        282.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        283.    Plaintiff is, and has been since 2010, the sole and exclusive owner of all rights,

title, and interests in the English-language translation Fundamentals. Plaintiff is, and has been

since 2009, the sole and exclusive licensee of the right to publish any English-language

translation of the German-language original work Grundriss.

        284.    Fundamentals and Grundriss are original works of authorship subject to the full

protection of the U.S. copyright laws.

        285.    Fundamentals contains CMI such as the title and other information identifying the

work; the name of, and other identifying information about the author of the work; the name of,

and other identifying information about the copyright owner of the work; and/or the terms and

conditions for use of the work.

        286.    In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, provided CMI for Fundamentals that is false.

        287.    In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, distributed copies of Fundamentals that

contained false CMI.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 62 of 78
       288.   In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, intentionally altered or removed the CMI for Fundamentals knowing

or having reasonable grounds to know that doing so would induce, enable, facilitate, or conceal

an infringement of a right under the Copyright Act.

       289.   In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, has distributed copies of Fundamentals knowing that the CMI has

been removed or altered without authority of the copyright owner or the law, knowing or having

reasonable grounds to know that doing so would induce, enable, facilitate, or conceal an

infringement of any right under the Copyright Act.

       290.   Defendant has violated 17 U.S.C. § 1202 with respect to Fundamentals numerous

times, by distributing infringing copies of Fundamentals with false CMI.

       291.   The infringement that has been induced, enabled, facilitated, or concealed under

the statute is, at a minimum, an infringement of Plaintiff’s exclusive right under the preamble to

17 U.S.C. 106 to authorize (or set the terms for) the reproduction and distribution of copies of

works it owns, as well as Plaintiff’s exclusive right under 17 U.S.C. 106(3) to “distribute

copies … of the copyrighted work to the public by sale or other transfer of ownership.”

       292.   The conduct of Defendant is intentional at a minimum as Defendant is fully aware

of the true copyright owners of Fundamentals and despite such knowledge Defendant continues

to distribute copies of Fundamentals knowing it contains false CMI which is causing deliberate

misrepresentation to the public about true identity of the copyright holders in Fundamentals and

is causing grave damage to Plaintiff.

       293.   Defendant’s violations of 17 U.S.C. § 1202 entitle Plaintiff to recover, among

other things, and if it so elects as provided in 17 U.S.C. § 1203(c)(3)(B), “an award of statutory




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 63 of 78
damages for each violation of Section 1202 in the sum of not less than $2,500 or more than

$25,000.”

        294.    While the work continues to be sold by Defendant, Plaintiff cannot ascertain the

exact damage that it has suffered. Plaintiff will request from Defendant the number of copies sold

or distributed with false CMI. When Defendant is found to have committed one violation of 17

U.S.C. § 1202 for each of the copies of Fundamentals with false CMI that has been sold, Plaintiff

would be entitled to recover, among other things, and if it so elects, statutory damages against

Defendant of between $2,500 and $25,000 for each copy of Fundamentals that has been

distributed in violation of 17 U.S.C. § 1202.


                         FIFTEENTH CLAIM FOR RELIEF FOR
            VIOLATIONS OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                             (17 U.S.C. § 1202 et seq.)

        Title 2 – This Tremendous Lover

        295.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        296.    Plaintiff is, and has been since 2018, the sole and exclusive owner of all rights,

title, and interests in the English-language work This Tremendous Lover.

        297.    This Tremendous Lover is an original work of authorship subject to the full

protection of the U.S. copyright laws.

        298.    This Tremendous Lover contains CMI such as the title and other information

identifying the work; the name of, and other identifying information about, the author of the

work; the name of, and other identifying information about, the copyright owner of the work;

and/or the terms and conditions for use of the work.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 64 of 78
        299.   In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, provided CMI for This Tremendous Lover that

is false.

        300.   In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, distributed copies of This Tremendous Lover

that contained false CMI.

        301.   In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, intentionally altered or removed the CMI for This Tremendous Lover

knowing or having reasonable grounds to know that doing so would induce, enable, facilitate, or

conceal an infringement of a right under the Copyright Act.

        302.   In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, has distributed copies of This Tremendous Lover knowing that the

CMI has been removed or altered without authority of the copyright owner or the law, knowing

or having reasonable grounds to know that doing so would induce, enable, facilitate, or conceal

an infringement of any right under the Copyright Act.

        303.   Defendant has violated 17 U.S.C. § 1202 with respect to This Tremendous Lover

numerous times, by distributing infringing copies of This Tremendous Lover with false CMI.

        304.   The infringement that has been induced, enabled, facilitated, or concealed under

the statute is, at a minimum, an infringement of Plaintiff’s exclusive right to authorize (or set the

terms for) the reproduction and distribution of copies of works it owns, as well as Plaintiff’s

exclusive right under 17 U.S.C. 106(3) to “distribute copies … of the copyrighted work to the

public by sale or other transfer of ownership.”

        305.   The conduct of Defendant is intentional as Defendant is aware of the true rights

holders in This Tremendous Lover and, despite such knowledge, continues to distribute copies of



      Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 65 of 78
This Tremendous Lover knowing they contain false CMI which is causing deliberate

misrepresentation to the public about true identity of the copyright holders in This Tremendous

Lover and is causing injury to Plaintiff.

        306.    Defendant’s violations of the DMCA entitle Plaintiff to recover, among other

things, and if it so elects as provided in 17 U.S.C. § 1203(c)(3)(B), “an award of statutory

damages for each violation of section 1202 in the sum of not less than $2,500 or more than

$25,000.”

        307.    While the work continues to be sold by Defendant, Plaintiff cannot ascertain the

exact damage that it has suffered. Plaintiff will request from Defendant the number of copies sold

or distributed with false CMI. When Defendant is found to have committed one violation of 17

U.S.C. § 1202 for each of the copies of This Tremendous Lover with false CMI that has been

sold, Plaintiff would be entitled to recover, among other things, and if it so elects, statutory

damages against Defendant of between $2,500 and $25,000 for each copy of This Tremendous

Lover that has been distributed in violation of 17 U.S.C. § 1202.


                         SIXTEENTH CLAIM FOR RELIEF FOR
            VIOLATIONS OF THE DIGITAL MILLENNIUM COPYRIGHT ACT
                             (17 U.S.C. § 1202 et seq.)

        Title 3 – The Curé d’Ars

        308.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        309.    Plaintiff is, and has been since 2015, the sole and exclusive owner of all rights,

title, and interests in the English-language translation The Curé d’Ars. Plaintiff is, and has been

since 2015, the sole and exclusive licensee of the right to publish any English-language

translation of the German-language original work Le curé d’Ars.



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 66 of 78
       310.    The Curé d’Ars and Le curé d’Ars are original works of authorship subject to the

full protection of the U.S. copyright laws.

       311.    The Curé d’Ars contains CMI such as the title and other information identifying

the work; the name of, and other identifying information about the author of the work; the name

of, and other identifying information about the copyright owner of the work; and/or the terms and

conditions for use of the work.

       312.    In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, provided CMI for The Curé d’Ars that is false.

       313.    In violation of 17 U.S.C. § 1202(a), Defendant, knowingly and with the intent to

induce, enable, facilitate, or conceal infringement, distributed copies of The Curé d’Ars that

contained false CMI.

       314.    In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, intentionally altered or removed the CMI for The Curé d’Ars

knowing or having reasonable grounds to know that doing so would induce, enable, facilitate, or

conceal an infringement of a right under the Copyright Act.

       315.    In violation of 17 U.S.C. § 1202(b), Defendant, without the authority of the

copyright owner or the law, has distributed copies of The Curé d’Ars knowing that the CMI has

been removed or altered without authority of the copyright owner or the law, knowing or having

reasonable grounds to know that doing so would induce, enable, facilitate, or conceal an

infringement of any right under the Copyright Act.

       316.    Defendant has violated the DMCA with respect to The Curé d’Ars numerous

times, by distributing infringing copies of The Curé d’Ars with false CMI.

       317.    The infringement that has been induced, enabled, facilitated, or concealed is, at a

minimum, an infringement of Plaintiff’s exclusive right to authorize (or set the terms for) the



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 67 of 78
reproduction and distribution of copies of works it owns, as well as Plaintiff’s exclusive right

under 17 U.S.C. 106(3) to “distribute copies … of the copyrighted work to the public by sale or

other transfer of ownership.”

       318.   The conduct of Defendant is intentional, as Defendant is aware of the true rights

holders in The Curé d’Ars and, despite such knowledge, Defendant continues to distribute copies

of The Curé d’Ars knowing it contains false CMI which is causing deliberate misrepresentation

to the public about true identity of the copyright holders in The Curé d’Ars and is causing grave

damage to Plaintiff.

       319.   Defendant’s violations of 17 U.S.C. § 1202 entitle Plaintiff to recover, among

other things, and if it so elects as provided in 17 U.S.C. § 1203(c)(3)(B), “an award of statutory

damages for each violation of Section 1202 in the sum of not less than $2,500 or more than

$25,000.”

       320.   While the work continues to be sold by Defendant, Plaintiff cannot ascertain the

exact damage that it has suffered. Plaintiff will request from Defendant the number of copies sold

or distributed with false CMI. When Defendant is found to have committed one violation of 17

U.S.C. § 1202 for each of the copies of The Curé d’Ars with false CMI that has been sold,

Plaintiff would be entitled to recover, among other things, and if it so elects, statutory damages

against Defendant of between $2,500 and $25,000 for each copy of The Curé d’Ars that has been

distributed in violation of the DMCA.


                           SEVENTEENTH CLAIM FOR RELIEF FOR
         Violations of the North Carolina Unfair and Deceptive Trade Practices Act
                                 (N.C. Gen. Stat. § 75 - 1.1)

       Title 1 – Fundamentals of Catholic Dogma




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 68 of 78
        321.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        322.    Defendant’s conduct including but not limited to deceptive or false statements in

its communication with the trade, clergy, public, consumers and potential consumers enquiring

about Fundamentals and Defendant’s addition to and alteration of Fundamentals with six pages

of advertising – six pages of material promoting Defendant’s products and brand, and deceptively

implying that Defendant had rights in and to Fundamentals – has caused and is likely to cause the

public, consumers, potential consumers, and the trade to believe, mistakenly, that Defendant

owned copyright rights in Fundamentals or was otherwise authorized to publish, offer for sale,

distribute, and sell Fundamentals.

        323.    Defendant’s conduct including but not limited to deceptive or false statements in

its communication with the trade, clergy, public, consumers and potential consumers enquiring

about Fundamentals and Defendant’s addition to and alteration of Fundamentals with six pages

of advertising – six pages of material promoting Defendant’s products and brand, and deceptively

implying that Defendant had rights in and to Fundamentals – was in commerce, affected

commerce, and is oriented to consumers, as well as to the trade.

        324.    Defendant’s conduct including but not limited to deceptive or false statements in

its communication with the trade, clergy, public, consumers and potential consumers enquiring

about Fundamentals and Defendant’s addition to and alteration of Fundamentals with six pages

of advertising – six pages of material promoting Defendant’s products and brand, and deceptively

implying that Defendant had rights in and to Fundamentals – create a likelihood of confusion

regarding the source and owner of Fundamentals.

        325.    Defendant’s conduct including but not limited to deceptive or false statements in

its communication with the trade, clergy, public, consumers and potential consumers enquiring



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 69 of 78
about Fundamentals and Defendant’s addition to and alteration of Fundamentals with six pages

of advertising – six pages of material promoting Defendant’s products and brand, and deceptively

implying that Defendant had rights in and to Fundamentals – proximately caused injury to

Plaintiff, the party that actually held and holds rights in Fundamentals.

       326.    Defendant’s use of Plaintiff’s Fundamentals to promote Defendant and

Defendant’s other products, deceived and is likely to deceive consumers and potential consumers.

       327.    Defendant’s use of Plaintiff’s Fundamentals as a vehicle to promote Defendant

and its products was done willfully to divert business away from Plaintiff, to benefit from

Plaintiff’s copyright rights, and/or to damage Plaintiff’s reputation. Defendant’s unauthorized and

intentional use of Fundamentals as alleged herein is misleading in a material way as to the origin

and true owner of Fundamentals, and has caused injury to Plaintiff and the public, in violation of

North Carolina’s Unfair and Deceptive Trade Practices Act.

       328.    The actions and conduct described herein are unfair and deceptive, oppressive,

injurious to Plaintiff, and manifest an inequitable assertion of competition.

       329.    Defendant’s unfair and deceptive acts and practices were in or affecting

commerce.

       330.    The aforesaid conduct of Defendant has caused, and unless restrained by this

Court will continue to cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no

adequate remedy at law. The public has been and is likely to be deceived and damaged as a

result of Defendant’s deceptive trade practices or acts.

       331.    The aforesaid conduct of Defendant is causing irreparable injury to Plaintiff and to

its goodwill and reputation, and will continue to both damage the Plaintiff and deceive the public

unless enjoined by this Court.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 70 of 78
        332.    As a result of Defendant’s unfair and deceptive acts, Plaintiff has been damaged in

an amount to be proven at trial, and is entitled to recover treble damages and attorneys’ fees

pursuant to N.C.G.S. § 75.1.1, et seq.


                            EIGHTEENTH CLAIM FOR RELIEF FOR
         Violations of the North Carolina Unfair and Deceptive Trade Practices Act
                                 (N.C. Gen. Stat. § 75 - 1.1)

        Title 2 – This Tremendous Lover

        333.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein.

        334.    Defendant’s addition to and alteration of This Tremendous Lover with two pages

of advertising – two pages of material promoting Defendant’s products and brand, and

deceptively implying that Defendant had rights in and to This Tremendous Lover – has caused

and is likely to cause the public, consumers, potential consumers, and the trade to believe,

mistakenly, that Defendant owned copyright rights in This Tremendous Lover or was otherwise

authorized to publish, offer for sale, distribute, and sell This Tremendous Lover.

        335.    Defendant’s addition to and alteration of This Tremendous Lover with two pages

of advertising – two pages of material promoting Defendant’s products and brand, and

deceptively implying that Defendant had rights in and to This Tremendous Lover – was in

commerce, affected commerce, and is consumer-oriented.

        336.    Defendant’s addition to and alteration of This Tremendous Lover with two pages

of advertising – two pages of material promoting Defendant’s products and brand, and

deceptively implying that Defendant had rights in and to This Tremendous Lover – create a

likelihood of confusion regarding the source and owner of This Tremendous Lover.




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 71 of 78
       337.    Defendant’s addition to and alteration of This Tremendous Lover with two pages

of advertising – two pages of material promoting Defendant’s products and Defendant’s brand,

and deceptively implying that Defendant had rights in and to This Tremendous Lover –

proximately caused injury to Plaintiff, who holds rights in This Tremendous Lover.

       338.    Defendant’s use of Plaintiff’s This Tremendous Lover to promote Defendant and

Defendant’s other products, deceived and is likely to deceive consumers and potential consumers.

       339.    Defendant’s use of Plaintiff’s This Tremendous Lover as a vehicle to promote

Defendant and its products was done willfully to divert business from Plaintiff, to benefit from

Plaintiff’s copyright rights, and/or to damage Plaintiff’s reputation. Defendant’s unauthorized and

intentional use of This Tremendous Lover as alleged herein is misleading in a material way as to

the origin and true owner of This Tremendous Lover, and has caused injury to Plaintiff and the

public, in violation of North Carolina’s Unfair and Deceptive Trade Practices Act.

       340.    The actions and conduct described herein are unfair and deceptive, oppressive,

injurious to Plaintiff, and manifest an inequitable assertion of competition.

       341.    Defendant’s unfair and deceptive acts and practices were in or affecting

commerce.

       342.    The aforesaid conduct of Defendant has caused, and unless restrained by this

Court will continue to cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no

adequate remedy at law. The public has been and is likely to be deceived and damaged as a

result of Defendant’s deceptive trade practices or acts.

       343.    The aforesaid conduct of Defendant is causing irreparable injury to Plaintiff and to

its goodwill and reputation, and will continue to both damage the Plaintiff and deceive the public

unless enjoined by this Court. As a result of Defendant’s unfair and deceptive acts, Plaintiff has




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 72 of 78
been damaged in an amount to be proven at trial, and is entitled to recover treble damages and

attorneys’ fees pursuant to N.C.G.S. § 75.1.1, et seq.


                            NINETEENTH CLAIM FOR RELIEF FOR
         Violations of the North Carolina Unfair and Deceptive Trade Practices Act
                                 (N.C. Gen. Stat. § 75 - 1.1)

       Title 3 – The Curé d’Ars

       344.    The allegations of all foregoing Paragraphs are repleaded and incorporated by

reference as if fully set forth herein

       345.    Defendant’s addition to and alteration of The Curé d’Ars with at least three (3)

pages of advertising – at least three (3) pages of material promoting Defendant’s products and

Defendant’s brand, and deceptively implying that Defendant had rights in and to The Curé d’Ars

– has caused and is likely to cause the public, consumers, potential consumers, and the trade to

believe, mistakenly, that Defendant owned copyright rights in The Curé d’Ars or was otherwise

authorized to publish, offer for sale, distribute, and sell Curé d’Ars.

       346.    Defendant’s addition to and alteration of The Curé d’Ars with at least three (3)

pages of advertising – at least three (3) pages of material promoting Defendant’s products and

Defendant’s brand, and deceptively implying that Defendant had rights in and to The Curé d’Ars

– was in commerce, affected commerce, and is consumer-oriented.

       347.    Defendant’s addition to and alteration of The Curé d’Ars with at least three (3)

pages of advertising – at least three (3) pages of material promoting Defendant’s products and

Defendant’s brand, and deceptively implying that Defendant had rights in and to The Curé d’Ars

– create a likelihood of confusion regarding the source and owner of The Curé d’Ars.

       348.    Defendant’s addition to and alteration of The Curé d’Ars with at least three (3)

pages of advertising – at least three (3) pages of material promoting Defendant’s products and



     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 73 of 78
Defendant’s brand, and deceptively implying that Defendant had rights in and to The Curé d’Ars

– proximately caused injury to Plaintiff, the party that actually held and holds rights in The Curé

d’Ars.

         349.   Defendant’s unauthorized use of Plaintiff’s The Curé d’Ars to promote Defendant

and Defendant’s other products, deceived and is likely to deceive the public, consumers, potential

consumers, and the trade, causing them to believe mistakenly that Defendant has rights or

authorization to publish and sell The Curé d’Ars.

         350.   Defendant’s unauthorized use of The Curé d’Ars as a vehicle to promote

Defendant and its products was done willfully to divert business from Plaintiff, to benefit from

Plaintiff’s copyright rights, to lead consumers and readers to believe that Defendant has rights in

the work, and/or to damage Plaintiff’s reputation.

         351.   Defendant’s unfair and deceptive acts and practices were in or affecting

commerce.

         352.   The aforesaid conduct of Defendant has caused, and unless restrained by this

Court will continue to cause, serious and irreparable injury to Plaintiff, for which Plaintiff has no

adequate remedy at law. The public has been and is likely to be deceived and damaged as a

result of Defendant’s deceptive trade practices or acts.

         353.   The aforesaid conduct of Defendant is causing irreparable injury to Plaintiff and to

its goodwill and reputation, and will continue to both damage the Plaintiff and deceive the public

unless enjoined by this Court.

         354.   As a result of Defendant’s unfair and deceptive acts, Plaintiff has been damaged in

an amount to be proven at trial, and is entitled to recover treble damages and attorneys’ fees

pursuant to N.C.G.S. § 75.1.1, et seq.

	




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 74 of 78
                          PRAYER FOR RELIEF; JURY DEMAND

               WHEREFORE, for the reasons set forth above, the Plaintiff respectfully prays that

       the Court enters judgment against Defendant as follows:

       1.      That Plaintiff recover from Defendant and is awarded, under 17 U.S.C. §§ 504(b),

504(c), 1203(b)(3), 1203(c)(1), 1203(c)(2), and/or 1203(c)(3), and N.C.G.S. § 75-16 and other

applicable law, the actual damages, lost profits, punitive damages, statutory damages, and treble

damages as are available, that are related to Defendant’s willful infringement and/or other

misconduct alleged herein, in amounts to be proved at trial;

       2.      That Plaintiff is awarded, under 17 U.S.C. §§ 505, 1203(b)(4), and/or 1203(b)(5),

and/or N.C.G.S. § 75-16.1, and/or other applicable law, costs and disbursements of this action,

including Plaintiff’s reasonable attorneys’ fees and expenses in this action;

       3.      That Plaintiff is awarded, under 17 U.S.C. § 1203 and N.C.G.S. § 75-16, and other

applicable law, exemplary, treble and/or punitive damages, as the Court finds appropriate, to

deter any future willful infringement and/or other misconduct by Defendant;

       4.      That Plaintiff is awarded pre-judgment and post-judgment interest on each and

every damage award;

       5.      That an order be issued permanently enjoining Defendant and its officers,

directors, owners, parents, partners, affiliates, employees, agents, servants, attorneys,

representatives, successors, and assigns, and any and all persons in active concert or participation

with any of them, and any and all persons acting for, with, by, through, or under any of them,

from the following:

            a. engaging in the misconduct referenced in this Second Amended Verified

                Complaint;




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 75 of 78
             b. imitating, copying, or making unauthorized use of Plaintiff’s Six Owned Works,

                 Eleven Exclusively Licensed Works, or content thereof;

             c. importing,        exporting,   manufacturing,   printing,   producing,    distributing,

                 circulating, selling, offering for sale, advertising, promoting or displaying any

                 product that is or includes any copy, simulation, reproduction, counterfeit, or

                 colorable imitation of Plaintiff’s Six Owned Works, Eleven Exclusively

                 Licensed Works, or content thereof;

             d. making any false representations or false descriptions of fact concerning or

                 relating to Plaintiff, or Plaintiff’s Six Owned Works, Eleven Exclusively

                 Licensed Works, or content thereof;

             e. performing any act which is likely to lead members of the trade or public to

                 believe that any product manufactured, distributed, advertised, or sold by

                 Defendant is in any manner associated or connected with Plaintiff, or is sold,

                 manufactured, licensed, sponsored, approved, or otherwise authorized by

                 Plaintiff; and

             f. further infringing the rights of Plaintiff in and to any of its intellectual property

                 or otherwise damaging Plaintiff’s goodwill or business reputation;

       6.      That Defendant be ordered to recall immediately, at Defendant’s cost, from all

distributors, retailers, online retailers, sellers, online sellers, and other recipients any and all

infringing products, physical or digital;

       7.      That Defendant be ordered to account for and disgorge any and all profits that are

attributable to Defendant’s wrongful conduct, and that Plaintiff be awarded the greater of (a)

three times Defendant’s profits, or (b) three times any damages sustained by Plaintiff;




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 76 of 78
       8.      That a constructive trust be imposed on all of Defendant’s funds and assets that

arise out of its wrongful conduct;

       9.      That Defendant be ordered to deliver to Plaintiff’s counsel, for destruction at

Defendant’s costs, all products, packaging, promotional material, advertising material, catalogs

and any other items that bear, contain, or incorporate Plaintiff’s Six Owned Works, Eleven

Exclusively Licensed Works, and/or any copy, simulation, reproduction, counterfeit, or colorable

imitation thereof;

       10.     That Defendant be ordered to file with this Court and serve upon Plaintiff’s

counsel, within thirty (30) days after service of the judgment demanded herein, a written report

submitted under oath setting forth in detail the manner in which Defendant has complied with the

judgment;

       11.     For trial by jury on all issues; and

       12.     That Plaintiff receives such other and further relief as to the Court may seem just

and proper.



       Respectfully submitted this 14th day of November, 2018.

                                                      Attorney for Plaintiff

                                                      /s/ Mark W. Ishman
                                                      Mark W. Ishman
                                                      N.C. State Bar No. 27908
                                                      ISHMAN LAW FIRM, P.C.
                                                      9660 Falls of Neuse Road, Box 138-350
                                                      Raleigh, North Carolina 27615
                                                      Telephone: (919) 468-3266
                                                      Email: mishman@ishmanlaw.com	




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 77 of 78
                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney do hereby certify that I have served all parties in this action

with a copy of the PLAINTIFF’S SECOND AMENDED VERIFIED COMPLAINT by

electronically filing the same via Pacer to the address listed below:

       Jonathan E. Buchan, Jr, Esq.
       jbuchan@essexrichards.com
       Essex Richards, P.A.	
       1701 South Blvd.
       Charlotte, NC 28203

       Natalie Dawn Potter, Esq.
       npotter@essexrichards.com, hbadger@essexrichards.com	
       Essex Richards, P.A.
       1701 South Blvd.
       Charlotte, NC 28203

       This the 14h day of November, 2018.


                                                  Attorney for Plaintiff

                                                  /s/ Mark W. Ishman
                                                  Mark W. Ishman
                                                  N.C. State Bar No. 27908
                                                  ISHMAN LAW FIRM, P.C.
                                                  9660 Falls of Neuse Road, Box 138-350
                                                  Raleigh, North Carolina 27615
                                                  Telephone: (919) 468-3266
                                                  Email: mishman@ishmanlaw.com	



	




     Case 3:16-cv-00695-FDW-DCK Document 94 Filed 11/14/18 Page 78 of 78
